Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 1 of 87 PageID #: 4873




                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

    STRAGENT, LLC,                                 )
                                                   )
                  Plaintiff,                       )
                                                   )
      v.                                           ) C.A. No. 20-510-LPS
                                                   )
    BMW OF NORTH AMERICA, LLC, and                 ) JURY TRIAL DEMANDED
    BMW MANUFACTURING CO., LLC,                    )
                                                   )
                  Defendants.                      )


    DEFENDANTS’ FIRST AMENDED ANSWER TO STRAGENT, LLC’S COMPLAINT
          AND COUNTERCLAIMS OF BMW OF NORTH AMERICA, LLC

           Defendants BMW of North America, LLC and BMW Manufacturing Co., LLC

(collectively, “Defendants” or “BMW”) hereby submit the following First Amended Answer to

the Complaint filed by Stragent, LLC (“Stragent”) and Counterclaims of BMW of North America,

LLC (“BMW NA”). Unless expressly admitted, the allegations in the Complaint are denied.

                                         THE PARTIES 1

           1.    Plaintiff Stragent is a limited liability company existing under the laws of the
                 State of Texas.

ANSWER: Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 1 of the Complaint, and therefore, deny each of the allegations.

           2.    Defendant BMW of North America, LLC (“BMW NA”) is a limited liability
                 company organized under the laws of Delaware, with its registered office
                 located at The Corporation Trust Company, Corporation Trust Center, 1209
                 Orange Street, Wilmington, Delaware 19801, and having a place of business
                 at 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677. BMW NA
                 is a wholly owned subsidiary of BMW (US) Holding Corp., a holding entity,
                 which in turn is a wholly owned subsidiary of Bayerische Motoren Werke AG


1
  The headings from the Complaint are incorporated for placement purposes only and are not
intended to be statements or admissions by Defendants.


                                                  1
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 2 of 87 PageID #: 4874




               (“BMW AG”). MINI USA, the distributor for the Mini brand of automobiles,
               is a division of BMW NA.

ANSWER: BMW NA admits that it is a Delaware limited liability company, with a registered

office at The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801, and has a place of business located at 300 Chestnut Ridge Road,

Woodcliff Lake, New Jersey 07677. BMW NA admits that BMW NA is a wholly owned

subsidiary of BMW (US) Holding Corp., which, through other foreign intermediary entities, is a

wholly owned subsidiary of Bayerische Motoren Werke AG (“BMW AG”). BMW NA admits

that MINI USA is a division of BMW NA. The remainder of the allegations in Paragraph 2

constitute legal conclusions that require no response. To the extent Stragent alleges that BMW

(US) Holding Corp. and BMW AG are parties to this action, BMW denies any such allegation as

BMW (US) Holding Corp. and BMW AG are not named parties.

        3.     Defendant BMW Manufacturing Co., LLC (“BMW MC”) is a corporation
               organized under the laws of Delaware, with its registered office located at The
               Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
               Wilmington, Delaware 19801, and having a place of business at 1400 Highway
               101 South, Greer, South Carolina 29651. BMW MC is a wholly owned
               subsidiary of BMW (US) Holding Corp., which in turn is a wholly owned
               subsidiary of BMW AG.

ANSWER: BMW MC admits that it is a Delaware limited liability company, with a registered

office at The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801, and has a place of business at 1400 Highway 101 South, Greer,

South Carolina 29651. BMW MC admits that BMW MC is a wholly owned subsidiary of BMW

(US) Holding Corp., which, through other foreign intermediary entities, is a wholly owned

subsidiary of BMW AG. The remainder of the allegations in Paragraph 3 constitute legal

conclusions that require no response. To the extent Stragent alleges that BMW (US) Holding

Corp. and BMW AG are parties to this action, BMW denies any such allegation as BMW (US)



                                              2
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 3 of 87 PageID #: 4875




Holding Corp. and BMW AG are not named parties.

        4.      BMW AG is based in Munich, Germany, and is the parent company of the
                BMW Group, which comprises BMW AG itself and all subsidiaries over
                which BMW AG has either direct or indirect control. The BMW Group
                encompasses entities in the Automotive, Motorcycles and Financial Services
                operating segments operating in about 140 countries and employing a
                workforce of about 134,682 people. BMW NA and BMW MC are part of the
                BMW Group.

ANSWER: To the extent that Paragraph 4 alleges that the BMW Group is a legal entity, BMW

denies such allegations; “BMW Group” is used to collectively describe the activities of a group of

entities and brands. “BMW Group” is not a legal entity and has no legal existence. Defendants

are without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in the first two sentences of Paragraph 4. The remaining allegations in Paragraph 4

constitute legal conclusions that require no response. To the extent Stragent alleges that BMW

AG is a party to this action, BMW denies any such allegation as BMW AG is not a named party.

        5.      BMW NA markets all BMW-branded and Mini-branded automobiles in this
                country. BMW MC manufactures certain BMW cars in South Carolina,
                which it then transfers to BMW NA to market in this country, or to export to
                other countries.

ANSWER: BMW admits that BMW NA markets BMW- and Mini-branded automobiles. BMW

admits that BMW MC manufactures certain BMW automobiles in South Carolina. The remainder

of the allegations in Paragraph 5 constitute legal conclusions that require no response.

        6.      The automobiles which are manufactured by BMW MC, whether sold in this
                country or exported, and all BMW-branded and Mini-branded automobiles
                used, offered for sale, sold or imported by BMW NA, since July 11, 2017, the
                date Patent No. 9,705,765 issued, are collectively referred to here as “BMW
                Autos” or as “Accused Instrumentalities.”

ANSWER: The allegations in Paragraph 6 constitute legal conclusions that require no response,

but to the extent a response is required BMW denies the allegations of Paragraph 6.

                                JURISDICTION AND VENUE



                                                 3
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 4 of 87 PageID #: 4876




        7.      This is an action for patent infringement arising under the patent laws of the
                United States of America, 35 U.S.C. § 1, et seq., including 35 U.S.C. § 271.
                This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
                1338(a).

ANSWER: The allegation of jurisdiction in Paragraph 7 constitutes a legal conclusion that

requires no response. To the extent a response is deemed required, BMW admits that Plaintiff

purports to state a civil claim arising under the patent laws of the United States, 35 U.S.C. § 1, et

seq., but BMW specifically denies any alleged infringement.

        8.      This Court has general and specific personal jurisdiction over Defendants
                because both Defendants reside in the State of Delaware.

ANSWER: The allegations in Paragraph 8 constitute legal conclusions that require no response.

To the extent a response is deemed required, BMW does not contest that this Court has personal

jurisdiction for the purposes of this action, but denies that this is the most appropriate or convenient

forum to exercise jurisdiction over BMW in this case.

        9.      Venue is proper in this judicial district as to each Defendant under 28 U.S.C.
                § 1400(b) because both Defendants reside in this judicial district

ANSWER: The allegation in Paragraph 9 constitutes a legal conclusion that requires no response.

To the extent a response is deemed required, BMW does not contest that venue exists in this

District for purposes of this action, but denies that this is the most appropriate or convenient forum

to exercise jurisdiction over BMW in this case. BMW denies each of the remaining allegations of

Paragraph 9.

                    DEFENDANTS’ USE OF AUTOSAR TECHNOLOGY

        10.     AUTOSAR (AUTomotive Open System ARchitecture) is an enabling
                technology, and, particularly, a layered system for sharing information in an
                automobile vehicle, which has been standardized by a worldwide
                development partnership of vehicle manufacturers, suppliers and other
                companies from the electronics, semiconductor and software industry.
                AUTOSAR comprises, among other things, a set of specifications describing
                software architecture components and defining their interfaces. The
                AUTOSAR standards facilitate the exchange and update of software and


                                                   4
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 5 of 87 PageID #: 4877




                hardware over the service life of a vehicle by providing a common software
                infrastructure for automotive systems of all vehicle domains based on
                standardized interfaces for the different software layers. E.g. the software in
                a control module is stored at different levels. Highest up is the actual
                application that is unique to the different car manufacturers. The application
                corresponds to a certain function and means that something must finally be
                carried out. Execution is performed by the processor (Micro controller)
                generating an electrical output signal. But before the applications request
                reaches the processor, it (i.e. the request) must be managed by the different
                parts of the software. Communication between these software parts is now
                standardized according to guidelines from AUTOSAR. This means that the
                supplier supplies the control module with software that works directly with
                the car manufacturer's application. All control modules connected to FlexRay
                and CAN networks contain software components corresponding to
                AUTOSAR's specifications. AUTOSAR's specifications also apply to
                communication that occurs via FlexRay and CAN networks.

ANSWER: BMW is without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 10 and, therefore, denies each of the allegations.

        11.     The BMW Group is a Core Partner in the AUTOSAR consortium. The first
                BMW automobiles incorporating the Autosar technology were the 2009
                model year BMW Series 7. Since then, Autosar has become the standard in
                all BMW automobiles. Simon Furst, General Manager Software
                Development and Software Infrastructure for BMW AG, confirmed that
                AUTOSAR has been implemented as the core common requirement of all
                electronic control units of all BMW automobiles, or, in Mr. Furst’s words:
                “ONE ARCHITECTURE. ONE STANDARD. AUTOSAR.” Dr. Furst’s
                presentation indicates that BMW has incorporated the entirety of the Autosar
                standard relevant to, at least, the Controller Area Network (“CAN”), FlexRay
                and Ethernet networks. There have been several releases of AUTOSAR. The
                AUTOSAR Releases are backward-compatible, and any differences in the
                releases do not affect the application of the Autosar standard to the BMW
                Autos.

ANSWER: BMW admits that AUTOSAR advertises that the “BMW Group” is a “Core Partner.”

However, to the extent that Paragraph 11 alleges that the BMW Group is a legal entity, BMW

denies such allegations; “BMW Group” is used to collectively describe the activities of a group of

entities and brands. “BMW Group” is not a legal entity and has no legal existence. Further,

Stragent fails to provide sufficient specificity with respect to its allegation that BMW automobiles

incorporate “the entirety of the Autosar standard relevant to, at least, the Controller Area Network


                                                 5
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 6 of 87 PageID #: 4878




(“CAN”), FlexRay and Ethernet networks,” nor does Stragent provide sufficient specificity with

respect to when and where the alleged statements by Mr. Furst were made, and BMW is thus

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 11 and, therefore, denies each of the allegations. BMW also specifically

denies any alleged infringement. To the extent Stragent alleges that BMW AG is a party to this

action, BMW denies any such allegation as BMW AG is not a named party.

        12.     In the period from July 11, 2017, all BMW Autos that have been made, used,
                offered for sale, sold or imported into this country (including the X1, X2, X3,
                X4, X5, X6, X7, i3, i8, The BMW 2, 3, 4, 5, 7, 8 Series, Z4 and M Models, as
                well as BMW’s Mini-branded automobiles) have incorporated the Autosar
                technology.

ANSWER: Stragent fails to provide sufficient specificity with respect to its allegation that BMW

automobiles incorporate “the Autosar technology,” and BMW is thus without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph 12

and, therefore, denies each of the allegations in Paragraph 12. BMW also specifically denies any

alleged infringement.

        13.     The Autosar systems in BMW Autos include a number of automotive
                electronic control units (“ECUs”), at least many of which are provided by
                third-party manufacturers. The ECUs comprise Autosar-related software
                provided by the BMW Group and software that is specified by the BMW
                Group, and specifically (a) the Autosar stack, which is the Autosar basic
                software (“BSW”) including the microcontroller abstraction layer and run
                time environment according to Autosar ver. 4.x.x; (b) BMW Autosar Core 4,
                which consists of the BMW System Software and a compatible Autosar Stack;
                and (c) BMW System Software, which denotes the BMW specific parts of the
                BMW Autosar Core 4 as well as related software specifications,
                documentations, software tools, exemplary build environment and tests. Dr.
                Furst stated in his presentation: “Common requirements and features to all
                OEMs shall be standardized in Autosar,” and that “BMW takes the
                AUTOSAR stack as base to develop and integrate all BMW specific
                functionalities, called ‘BMW system functions’, on top,” displaying an image
                of the BMW Autosar implementation:




                                                 6
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 7 of 87 PageID #: 4879




                 Dr. Furst continued: “BMW [i] delivers all BMW specific platform software
                 parts as source code for series development; [ii] delivers an example
                 configuration and a free license for the make/build system; [and iii] delivers
                 the SW-Cs in serial production quality and supports them during the whole
                 lifecycle.”

ANSWER: To the extent that Paragraph 13 alleges that the BMW Group is a legal entity, BMW

denies such allegations; “BMW Group” is used to collectively describe the activities of a group

of entities and brands including, it is not a legal entity and it has no legal existence. Further,

Stragent fails to provide sufficient specificity with respect to its allegations that “ECUs comprise

Autosar-related software,” nor does Stragent provide sufficient specificity with respect to when

and where the alleged statements by Mr. Furst were made, and BMW is thus without knowledge

or information sufficient to form a belief as to the truth of the allegations of Paragraph 13 and,

therefore, denies each of the allegations in Paragraph 13. To the extent Stragent alleges that

BMW AG is a party to this action, BMW denies any such allegation as BMW AG is not a named

party. BMW also specifically denies any alleged infringement.

         14.     Thereafter, the ECU manufacturer will substitute its own Autosar Stack, but
                 BMW requires that the Stack be compliant with the Autosar 4.x.x. standard,


                                                   7
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 8 of 87 PageID #: 4880




                or as Dr. Furst stated, the ECU provider “Has to ensure that ‘his’ stack is
                compliant to the required AUTOSAR version.” The ability to transmit data
                by way of AUTOSAR is an essential feature and function of BMW Autos.

ANSWER: Stragent fails to provide sufficient specificity with respect to its allegations that “the

Stack be compliant with the Autosar 4.x.x. standard,” nor does Stragent provide sufficient

specificity with respect to when and where the alleged statements by Mr. Furst were made, and

thus BMW is without knowledge or information sufficient to form a belief as to the truth of these

allegations and, therefore, denies these allegations. BMW is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 14 and,

therefore, denies each of the remaining allegations in Paragraph 14. BMW also specifically denies

any alleged infringement.

        15.     Although, as noted above, it is apparent that all BMW Autos comprise the
                Autosar systems specified by the BMW Group, it is impossible to determine
                the Autosar detail for any given BMW Auto. The reason is that the Autosar
                details are embedded in the firmware of the various ECUs of the BMW Auto,
                and at least many of the ECUs in BMW Autos are VIN-specific. That
                firmware information cannot be extracted from the ECUs. Further, the
                BMW Group has maintained its implementation of Autosar as a trade secret,
                and it is not possible to determine from publicly-available information the
                actual implementations of Autosar in BMW Autos, at least beyond the
                information that the BMW Group has generally implemented the full
                Autosar Release 4.x.x. Thus, for example, one can consider BMW Part
                MEVD172G, which is the Basic Control Unit DME:




ANSWER: To the extent that Paragraph 15 alleges that the BMW Group is a legal entity, BMW


                                                8
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 9 of 87 PageID #: 4881




denies such allegations; “BMW Group” is used to collectively describe the activities of a group of

entities and brands including, it is not a legal entity and it has no legal existence. Further, Stragent

fails to provide sufficient specificity with respect to its allegations that “all BMW Autos comprise

the Autosar systems specified by the BMW Group,” and thus BMW is without knowledge or

information sufficient to form a belief as to the truth of that allegation and, therefore, denies this

allegation. BMW is without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations of Paragraph 15 and, therefore, denies each of the remaining

allegations in Paragraph 15. BMW also specifically denies any alleged infringement.

        16.     The part is manufactured by Bosch, pursuant to the BMW Group’s
                specifications, and is apparently incorporated into certain models. Part
                MEVD172G has included the Infineon TriCore TC1797 32-Bit Single-Chip
                Microcontroller:




                The chip is designed to be compatible with Autosar for use in engine and
                transmission control units, and includes, for example, both flash and Ram
                memory, both CAN and FlexRay channels/modules, serial interfaces, and on-
                chip debug support. Nevertheless, it is impossible to credibly deconstruct the
                chip in the ECU to determine the software embedded in the chip. This



                                                   9
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 10 of 87 PageID #: 4882




                illustrates the impossibility of determining the exact software that the BMW
                Group had specified for any particular ECU or automobile.

ANSWER: To the extent that Paragraph 16 alleges that the BMW Group is a legal entity, BMW

denies such allegations; “BMW Group” is used to collectively describe the activities of a group of

entities and brands. “BMW Group” is not a legal entity and has no legal existence. Further,

Stragent fails to provide sufficient specificity with respect to its allegations that the “chip is

designed to be compatible with Autosar,” and thus BMW is without knowledge or information

sufficient to form a belief as to the truth of that allegation and, therefore, denies this allegation.

BMW is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 16 and, therefore, denies each of the remaining allegations in

Paragraph 16. BMW also specifically denies any alleged infringement.

                                               COUNT I

              [ALLEGED] INFRINGEMENT OF U.S. PATENT NO. 10,248,477

        17.     Plaintiff realleges and incorporates by reference the paragraphs 1 through 16
                of this Complaint, as if fully set forth herein.

ANSWER: BMW repeats each and every response contained in the preceding and following

Paragraphs as though fully set forth herein.

        18.     Plaintiff is the owner by assignment of United States Patent No. 10,248,477
                entitled “System, Method and Computer Program Product for Sharing
                Information in a Distributed Framework” (“the ‘477 Patent”). The ‘477
                Patent was duly and legally issued on April 2, 2019. A true and correct copy
                of the ‘477 Patent is attached as Exhibit A. Plaintiff holds the exclusive rights
                to bring suit with respect to any past, present, and future infringement of the
                ‘477 Patent.

ANSWER: BMW denies that the ’477 patent was lawfully issued. Nevertheless, BMW admits

that the issue date on the face of the ’477 patent, as indicated by a copy of the ’477 patent obtained

from the USPTO’s website, is April 2, 2019, and that the patent is entitled “System, Method and

Computer Program Product for Sharing Information in a Distributed Framework.” BMW is


                                                 10
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 11 of 87 PageID #: 4883




without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 18 and therefore denies each such allegation.

        19.     The ‘477 Patent claims are materially different from the claims that had been
                considered in Inter Partes Reviews IPR2017-00676, IPR2017-00677, IPR2017-
                00457, IPR2017-00458, IPR2017-01503, IPR2017-01502, IPR2017-01504,
                2017-01519, IPR2017-01520, IPR2017-01521; 2017-01522, which collectively
                involved Patent 8,209,705 claims 1-20, and Patent 8,566,843 claims 1-59
                (collectively “Prior IPRs”). As one simple example, the ‘477 Patent claim 1
                specifies a “layered system for sharing information,” wherein the information
                is stored and, thereafter, the system “share[s] the stored information with at
                least one of a plurality of heterogeneous processes including at least one
                process associated with a second physical network selected from the group
                consisting of FlexRay, Controller Area Network, and Local Interconnect
                Network, utilizing a network protocol different from a protocol of the first
                physical network,” which limitations were not included in the claims
                considered in the Prior IPRs.

ANSWER: BMW specifically denies that the ’477 patent claims are materially different from the

claims that the PTAB found invalid in IPR2017-00457, IPR2017-00458, IPR2017-01502,

IPR2017-01503, IPR2017-01504, IPR2017-01519, IPR2017-01520, IPR2017-01521; IPR 2017-

01522, IPR2017-00676, and IPR2017-00677.            BMW denies the remaining allegations in

Paragraph 19.

        20.     During the prosecution of the applications leading to the ‘477 Patent,
                applicant cited to the Patent Office all the prior art that was raised during the
                course of the Prior IPRs, and advised the Patent Office of the Prior IPR
                proceedings, including that “The above cited inter partes reviews have
                received final written decisions rendering all challenged claims
                unpatentable.”

ANSWER: BMW specifically denies that the applicant cited to the Patent Office all the material

it was required to under its duty of candor. BMW denies the remaining allegations in Paragraph

20.

        21.     Defendants have directly infringed at least claim 1 of the ‘477 Patent, literally
                and/or under the doctrine of equivalents, by making, using, offering for sale,
                selling, and/or importing Accused Instrumentalities, on and after April 2,
                2019, without license or authority. Any Accused Instrumentalities containing
                at least one ECU that operates according to, or in compliance with, Autosar


                                               11
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 12 of 87 PageID #: 4884




                4.x.x standards inherently and necessarily infringes the claims of the ‘477
                Patent. Infringement is demonstrated by the preliminary claim chart
                attached as Exhibit E to this Complaint which compares the limitations of
                exemplary claim 1 of the ‘477 Patent against the Accused Instrumentalities.
                Defendants are also believed to infringe claims 2, 4-6, 9-13, 15-17, 20-24, and
                26-30 of the ‘477 Patent, which will be determined once Plaintiff has an
                opportunity for discovery, including receipt of Defendants’ core documents.

ANSWER: BMW specifically denies that is has directly or indirectly infringed any claim of the

’477 patent, literally or under the doctrine of equivalents, in this judicial district or elsewhere in

the United States. BMW denies any remaining allegations in Paragraph 21.

        22.     Plaintiff and Defendants have previously litigated U.S. Patents 8,209,705 and
                8,566,843, which are patents which issued from a common application and
                are related to the ‘477 Patent. In that prior litigation, Defendants never
                produced any evidence that the Accused Instrumentalities were not
                practicing Autosar and/or were not infringing the claims of U.S. Patents
                8,209,705 and 8,566,843. If such evidence had existed, Defendants would have
                disclosed such evidence to Plaintiff, because such proof would have been
                sufficient to avoid the cost of the prior or future litigations. Thus, Defendants’
                inability to identify any limitation in the Plaintiff’s asserted patents that is not
                found in Autosar or in Defendants’ automotive vehicles is an eloquent
                admission by Defendants that the implementation of Autosar infringes the
                claims of Plaintiff’s asserted patents and that Defendants are knowingly
                infringing.

ANSWER: BMW admits that BMW and Stragent fully litigated U.S. Patent Nos. 8,209,705 and

8,566,843, which are patents that issued from a common application and are related to the ’477

patent, and that the Court in that litigation determined that BMW was the prevailing party. BMW

admits Stragent asserts that noninfringement evidence relevant to the ’705 and ’843 patents would

also be relevant to the ’477 patent, because the ’477 patent contains patentably indistinct claims to

the ’705 and ’843 patents.       BMW denies that it was obligated to produce evidence of

noninfringement in the prior litigation involving the ’705 and ’843 patents because it was

Stragent’s burden to prove infringement and the patents were deemed invalid at an early stage in

the litigation. BMW specifically denies that it was unable to identify any limitation in the

Plaintiff’s asserted patents that is not found in Autosar or in Defendants’ automotive vehicles, and


                                                 12
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 13 of 87 PageID #: 4885




that BMW admitted “eloquently” or otherwise, that BMW’s alleged implementation of Autosar

infringes the claims of Plaintiff’s asserted patents. Moreover, “one cannot infringe an invalid

patent as a matter of law.” Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179

(D. Del. Sept. 19, 2013); see also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563,

1583 (Fed. Cir. 1983) (“an invalid claim cannot give rise to liability for infringement….”). BMW

denies the remaining allegations in Paragraph 22. BMW also specifically denies any alleged

infringement.

        23.     Defendants’ acts of infringement have caused and continue to cause damage
                to Plaintiff. Plaintiff is entitled to recover from Defendants the damages
                sustained by Plaintiff as a result of Defendants’ wrongful acts.

ANSWER: BMW denies the allegations in Paragraph 23. BMW also specifically denies any

alleged infringement.

                                            COUNT II

        [ALLEGED] DIRECT INFRINGEMENT OF U.S. PATENT NO. 10,031,790

        24.     Plaintiff realleges and incorporates by reference prior paragraphs 1 through
                16 of this Complaint, as if fully set forth herein.

ANSWER: Although Stragent only reincorporates its prior allegations through Paragraph 16,

BMW repeats each and every response contained in the preceding and following Paragraphs as

though fully set forth herein.

        25.     Plaintiff is the owner by assignment of United States Patent No. 10,031,790
                (“the ‘790 Patent”) entitled “System, Method and Computer Program
                Product for Sharing Information in a Distributed Framework.” The ‘790
                Patent was duly and legally issued on July 24, 2018. A true and correct copy
                of the ‘790 Patent is attached as Exhibit B. Plaintiff holds the exclusive rights
                to bring suit with respect to any past, present, and future infringement of the
                Patent.

ANSWER: BMW denies that the ’790 patent was lawfully issued. Nevertheless, BMW admits

that the issue date on the face of the ’790 patent, as indicated by a copy of the ’790 patent



                                                 13
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 14 of 87 PageID #: 4886




obtained from the USPTO’s website, is July 24, 2018, and that the patent is entitled “System,

Method and Computer Program Product for Sharing Information in a Distributed Framework.”

BMW is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 25 and therefore denies each such allegation.

        26.     The ‘790 Patent claims are materially different from the claims that had been
                considered in the Prior IPRs. Further, during the prosecution of the
                applications leading to the ‘790 Patent, applicant cited to the Patent Office all
                the prior art that was raised during the course of the Prior IPRs, and advised
                the Patent Office of the Prior IPR proceedings, including that “The above
                cited inter partes reviews have received final written decisions rendering all
                challenged claims unpatentable.”

ANSWER: BMW specifically denies that the ’790 patent claims are materially different from the

claims that the PTAB found invalid in IPR2017-00457, IPR2017-00458, IPR2017-01502,

IPR2017-01503, IPR2017-01504, IPR2017-01519, IPR2017-01520, IPR2017-01521; IPR 2017-

01522, IPR2017-00676, and IPR2017-00677. BMW specifically denies that the applicant cited to

the Patent Office all the material it was required to under its duty of candor. BMW denies the

remaining allegations in Paragraph 26.

        27.     Defendants have been and now are directly infringing at least claim 15 of the
                ‘790 Patent, literally and/or under the doctrine of equivalents, by making,
                using, offering for sale, selling, and/or importing BMW Autos without license
                or authority. Any BMW Auto containing at least one ECU that operates
                according to, or in compliance with, Autosar 4.x.x standards inherently and
                necessarily infringes the claims of this Patent. Infringement is demonstrated
                by the preliminary claim chart attached as Exhibit F to this Complaint which
                compares the limitations of exemplary claim 15 of the ‘790 Patent against the
                Accused Instrumentalities. Further, Defendants’ BMW Autos may also be
                infringing claims 1, 2, 11, 13 and 26, which will be determined once Plaintiff
                has an opportunity for discovery, including receipt of Defendants’ core
                documents.

ANSWER: BMW specifically denies that is has directly or indirectly infringed any claim of the

’790 patent, literally or under the doctrine of equivalents, in this judicial district or elsewhere in

the United States. BMW denies any remaining allegations in Paragraph 27.



                                                 14
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 15 of 87 PageID #: 4887




        28.     Defendants have been aware of the ‘790 Patent and its application to BMW
                Autos since at least June 22, 2018, when Plaintiff delivered a notice letter to
                Defendants’ counsel, advising Defendants of the about-to-issue application
                for the ‘790 Patent, together with a claim chart demonstrating how BMW
                Autos fell within the scope of at least the allowed application claim 50, which
                is now claim 15 of the ‘790 Patent.

ANSWER: BMW specifically denies that the ’790 patent has any applicability to BMW Autos,

and that Stragent “demonstrate[ed] how BMW Autos fell within the scope of at least the allowed

application claim 50, which is now claim 15 of the ’790 Patent.” Neither the June 22, 2018 “notice

letter” nor the accompanying claim charts identify any BMW Automobile by name or model. The

“notice letter” only vaguely states that “your company is employing the AUTOSAR standard in

some of its products,” and accompanying claim charts purportedly map the AUTOSAR standards

to certain claims of Stragent’s asserted patents, but the word “BMW” does not appear at all in the

text of the “notice letter” or accompanying charts. Moreover, “one cannot infringe an invalid

patent as a matter of law.” Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179

(D. Del. Sept. 19, 2013); see also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563,

1583 (Fed. Cir. 1983) (“an invalid claim cannot give rise to liability for infringement….”). BMW’s

counsel responded to Stragent’s June 22, 2018 letter via a letter dated August 10, 2018, explaining

that (1) the PTAB had already found patentably indistinct claims invalid; (2) Stragent failed to

meet its duty of candor to the Patent Office by failing to disclose relevant information; (3) Stragent

was estopped from obtaining and enforcing patents that were patentably indistinct in view of 37

C.F.R. 42.73(d)(3)(i); and (4) its infringement theories were deficient.          BMW denies any

remaining allegations in Paragraph 28. BMW also specifically denies any alleged infringement.

        29.     Defendants’ response to the above letter of June 22, 2018 never identified any
                limitation of the ‘790 Patent that was missing or could not be found in the
                Accused Instrumentalities. Further, Plaintiff and Defendants have previously
                litigated U.S. Patents 8,209,705 and 8,566,843, which are patents which issued
                from a common application and are related to the ‘790 Patent. In that prior
                litigation, Defendants never produced any evidence that the Accused


                                                 15
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 16 of 87 PageID #: 4888




                Instrumentalities were not practicing Autosar and/or were not infringing the
                claims of U.S. Patents 8,209,705 and 8,566,843. If such evidence had existed,
                Defendants would have disclosed such evidence to Plaintiff, because such
                proof would have been sufficient to avoid the cost of the prior or future
                litigations. Thus, Defendants’ inability to identify any limitation in the
                Plaintiff’s patents that is not found in Autosar or in Defendants’ automotive
                vehicles is an eloquent admission by Defendants that the implementation of
                Autosar infringes the claims of Plaintiff’s asserted patents and that
                Defendants are knowingly infringing. Defendants’ acts of infringement have
                been willful.

ANSWER: BMW denies that BMW’s response to Stragent’s June 22, 2018 letter did not explain

why BMW does not infringe the ’790 patent. BMW’s counsel responded to Stragent’s June 22,

2018 letter via a letter dated August 10, 2018, explaining that (1) the PTAB had already found

patentably indistinct claims invalid; (2) Stragent failed to meet its duty of candor to the Patent

Office by failing to disclose relevant information; (3) Stragent was estopped for obtaining and

enforcing patents that were patentably indistinct in view of 37 C.F.R. 42.73(d)(3)(i); and (4) its

infringement theories were deficient. Further, neither the June 22, 2018 “notice letter” nor the

accompanying claim charts identify any BMW Automobile by name or model. The “notice letter”

only vaguely states that “your company is employing the AUTOSAR standard in some of its

products,” and accompanying claim charts purportedly map the AUTOSAR standards to certain

claims of Stragent’s asserted patents, but the word “BMW” does not appear at all in the text of the

“notice letter” or accompanying charts. Moreover, “one cannot infringe an invalid patent as a

matter of law.” Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179 (D. Del.

Sept. 19, 2013); see also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1583 (Fed.

Cir. 1983) (“an invalid claim cannot give rise to liability for infringement….”). BMW admits that

BMW and Stragent fully litigated U.S. Patent Nos. 8,209,705 and 8,566,843, which are patents

that issued from a common application and are related to the ’790 patent, and that the Court in that

litigation determined that BMW was the prevailing party. BMW admits Stragent asserts that



                                                16
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 17 of 87 PageID #: 4889




noninfringement evidence relevant to the ’705 and ’843 patents would also be relevant to the ’790

patent, because the ’790 patent contains patentably indistinct claims to the ’705 and ’843 patents.

BMW denies that it was obligated to produce evidence of noninfringement in the prior litigation

involving the ’705 and ’843 patents because it is Stragent’s burden to prove infringement and the

patents were deemed invalid at an early stage in the litigation. BMW denies the remaining

allegations in Paragraph 29. BMW also specifically denies any alleged infringement.

        30.     Defendants’ acts of infringement have caused and continue to cause damage
                to Plaintiff. Plaintiff is entitled to recover from Defendants the damages
                sustained by Plaintiff as a result of Defendants’ wrongful acts.

ANSWER: BMW denies the allegations in Paragraph 30. BMW also specifically denies any

alleged infringement.

                                            COUNT III

        [ALLEGED] DIRECT INFRINGEMENT OF U.S. PATENT NO. 10,002,036

        31.     Plaintiff realleges and incorporates by reference prior paragraphs 1 through
                16 of this Complaint, as if fully set forth herein.

ANSWER: Although Stragent only reincorporates its prior allegations through Paragraph 16,

BMW repeats each and every response contained in the preceding and following Paragraphs as

though fully set forth herein.

        32.     Plaintiff is the owner by assignment of United States Patent No. 10,002,036
                (“the ‘036 Patent”) entitled “System, Method and Computer Program
                Product for Sharing Information in a Distributed Framework.” The ‘036
                Patent was duly and legally issued on June 19, 2018. A true and correct copy
                of the ‘036 Patent is attached as Exhibit C. Plaintiff holds the exclusive rights
                to bring suit with respect to any past, present, and future infringement of the
                Patent.

ANSWER: BMW denies that the ’036 patent was lawfully issued. Nevertheless, BMW admits

that the issue date on the face of the ’036 patent, as indicated by a copy of the ’036 patent obtained

from the USPTO’s website, is June 19, 2018, and that the patent is entitled “System, Method and



                                                 17
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 18 of 87 PageID #: 4890




Computer Program Product for Sharing Information in a Distributed Framework.” BMW is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 32 and therefore denies each such allegation.

        33.     The ‘036 Patent claims are materially different from the claims that had been
                considered in the Prior IPRs. Further, during the prosecution of the
                applications leading to the ‘036 Patent, applicant cited to the Patent Office
                the Prior IPRs and all the prior art that was raised during the course of the
                Prior IPRs.

ANSWER: BMW specifically denies that the ’036 patent claims are materially different from the

claims that the PTAB found invalid in IPR2017-00457, IPR2017-00458, IPR2017-01502,

IPR2017-01503, IPR2017-01504, IPR2017-01519, IPR2017-01520, IPR2017-01521; IPR 2017-

01522, IPR2017-00676, and IPR2017-00677. BMW specifically denies that the applicant cited to

the Patent Office all the material it was required to under its duty of candor. BMW denies the

remaining allegations in Paragraph 33.

        34.     Defendants have been and now is directly infringing at least claim 1 of the
                ‘036 Patent, literally and/or under the doctrine of equivalents, by making,
                using, offering for sale, selling, and/or importing the Accused
                Instrumentalities without license or authority. Any Accused Instrumentalities
                containing at least one ECU that operates according to, or in compliance with,
                Autosar 4.x.x standards inherently and necessarily infringes the claims of the
                ‘036 Patent. Infringement is demonstrated by the preliminary claim chart
                attached as Exhibit G to this Complaint which compares the limitations of
                exemplary claim 1 of the ‘036 Patent against the Accused Instrumentalities.
                Further, the Accused Instrumentalities may also be infringing claims 2-127,
                which will be determined once Plaintiff has an opportunity for discovery,
                including receipt of Defendants’ core documents.

ANSWER: BMW specifically denies that it is has directly or indirectly infringed any claim of

the ’036 patent, literally or under the doctrine of equivalents, in this judicial district or elsewhere

in the United States. BMW denies any remaining allegations in Paragraph 34.

        35.     Defendants have been aware of the ‘036 Patent and its application to the
                Accused Instrumentalities since at least June 22, 2018, when Plaintiff
                delivered a notice letter to Defendants’ counsel, advising Defendants of the



                                                  18
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 19 of 87 PageID #: 4891




                ‘036 Patent, together with Exhibit G which demonstrated how the Accused
                Instrumentalities fell within the scope of claim 1 of the ‘036 Patent.

ANSWER: BMW specifically denies that the ’036 patent has any applicability to BMW Autos

and that Stragent “demonstrate[ed] how the Accused Instrumentalities fell within the scope of

claim 1 of the ’036 Patent.” Neither the June 22, 2018 “notice letter” nor the accompanying claim

charts identify any BMW Automobile by name or model. The “notice letter” only vaguely states

that “your company is employing the AUTOSAR standard in some of its products,” and

accompanying claim charts purportedly map the AUTOSAR standards to certain claims of

Stragent’s asserted patents, but the word “BMW” does not appear at all in the text of the “notice

letter” or accompanying charts. BMW’s counsel responded to Stragent’s June 22, 2018 letter via

a letter dated August 10, 2018, explaining that (1) the PTAB had already found patentably

indistinct claims invalid; (2) Stragent failed to meet its duty of candor to the Patent Office by

failing to disclose relevant information; (3) Stragent was estopped for obtaining and enforcing

patents that were patentably indistinct in view of 37 C.F.R. 42.73(d)(3)(i); and (4) its infringement

theories were deficient. Moreover, “one cannot infringe an invalid patent as a matter of law.”

Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179 (D. Del. Sept. 19, 2013); see

also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1583 (Fed. Cir. 1983) (“an

invalid claim cannot give rise to liability for infringement….”). BMW denies any remaining

allegations in Paragraph 35. BMW also specifically denies any alleged infringement.

        36.     Defendants’ response to the above letter of June 22, 2018 never identified any
                limitation of the ‘036 Patent that was missing or could not be found in the
                Accused Instrumentalities. Further, Plaintiff and Defendants have previously
                litigated U.S. Patents 8,209,705 and 8,566,843, which are patents which issued
                from a common application and are related to the ‘036 Patent. In that prior
                litigation, Defendants never produced any evidence that the Accused
                Instrumentalities were not practicing Autosar and/or were not infringing the
                claims of U.S. Patents 8,209,705 and 8,566,843. If such evidence had existed,
                Defendants would have disclosed such evidence to Plaintiff, because such
                proof would have been sufficient to avoid the cost of the prior or future


                                                 19
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 20 of 87 PageID #: 4892




                litigations. Thus, Defendants’ inability to identify any limitation in the
                Plaintiff’s asserted patents that is not found in Autosar or in Defendants’
                automotive vehicles is an eloquent admission by Defendant that the
                implementation of Autosar infringes the claims of Plaintiff’s asserted patents
                and that Defendant is knowingly infringing. Defendants’ acts of infringement
                have been willful.

ANSWER: BMW denies that BMW’s response to Stragent’s June 22, 2018 letter did not explain

why BMW does not infringe the ’036 patent. BMW’s counsel responded to Stragent’s June 22,

2018 letter via a letter dated August 10, 2018, explaining that (1) the PTAB had already found

patentably indistinct claims invalid; (2) Stragent failed to meet its duty of candor to the Patent

Office by failing to disclose relevant information; (3) Stragent was estopped for obtaining and

enforcing patents that were patentably indistinct in view of 37 C.F.R. 42.73(d)(3)(i); and (4) its

infringement theories were deficient. Further, neither the June 22, 2018 “notice letter” nor the

accompanying claim charts identify any BMW Automobile by name or model. The “notice letter”

only vaguely states that “your company is employing the AUTOSAR standard in some of its

products,” and accompanying claim charts purportedly map the AUTOSAR standards to certain

claims of Stragent’s asserted patents, but the word “BMW” does not appear at all in the text of the

“notice letter” or accompanying charts. Moreover, “one cannot infringe an invalid patent as a

matter of law.” Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179 (D. Del.

Sept. 19, 2013); see also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1583 (Fed.

Cir. 1983) (“an invalid claim cannot give rise to liability for infringement….”). BMW admits that

BMW and Stragent fully litigated U.S. Patent Nos. 8,209,705 and 8,566,843, which are patents

that issued from a common application and are related to the ’036 patent, and that the Court in that

litigation determined that BMW was the prevailing party. BMW admits Stragent asserts that

noninfringement evidence relevant to the ’705 and ’843 patents would also be relevant to the ’036

patent, because the ’036 patent contains patentably indistinct claims to the ’705 and ’843 patents.



                                                20
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 21 of 87 PageID #: 4893




BMW denies that it was obligated to produce evidence of noninfringement in the prior litigation

involving the ’705 and ’843 patents because it was Stragent’s burden to prove infringement and

the patents were deemed invalid at an early stage in the litigation. BMW denies the remaining

allegations in Paragraph 36. BMW also specifically denies any alleged infringement.

        37.     Defendants’ acts of infringement have caused and continue to cause damage
                to Plaintiff. Plaintiff is entitled to recover from Defendants the damages
                sustained by Plaintiff as a result of Defendants’ wrongful acts.

ANSWER: BMW denies the allegations in Paragraph 37. BMW also specifically denies any

alleged infringement.

                                            COUNT IV

        [ALLEGED] DIRECT INFRINGEMENT OF U.S. PATENT NO. 9,705,765

        38.     Plaintiff realleges and incorporates by reference prior paragraphs 1 through
                9 of this Complaint, as if fully set forth herein.

ANSWER: Although Stragent only reincorporates its prior allegations through Paragraph 9,

BMW repeats each and every response contained in the preceding and following Paragraphs as

though fully set forth herein.

        39.     Plaintiff is the owner by assignment of United States Patent No. 9,705,765
                (“the ‘765 Patent”) entitled “System, Method and Computer Program
                Product for Sharing Information in a Distributed Framework.” The ‘765
                Patent was duly and legally issued on July 11, 2017. A true and correct copy
                of the ‘765 Patent is attached as Exhibit D. Plaintiff holds the exclusive rights
                to bring suit with respect to any past, present, and future infringement of the
                Patent.

ANSWER: BMW denies that the ’765 patent was lawfully issued. Nevertheless, BMW admits

that the issue date on the face of the ’765 patent, as indicated by a copy of the ’765 patent obtained

from the USPTO’s website, is July 11, 2017, and that the patent is entitled “System, Method and

Computer Program Product for Sharing Information in a Distributed Framework.” BMW is

without knowledge or information sufficient to form a belief as to the truth of the remaining



                                                 21
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 22 of 87 PageID #: 4894




allegations in Paragraph 39 and therefore denies each such allegation.

        40.     The ‘765 Patent claims are materially different from the claims that had been
                considered in the Prior IPRs. Further, during the prosecution of the
                applications leading to the ‘765 Patent, applicant cited to the Patent Office
                the Prior IPRs and all the prior art that was raised during the course of the
                Prior IPRs.

ANSWER: BMW specifically denies that the ’765 patent claims are materially different from the

claims that the PTAB found invalid in IPR2017-00457, IPR2017-00458, IPR2017-01502,

IPR2017-01503, IPR2017-01504, IPR2017-01519, IPR2017-01520, IPR2017-01521; IPR 2017-

01522, IPR2017-00676, and IPR2017-00677. BMW specifically denies that the applicant cited to

the Patent Office all the material it was required to under its duty of candor. BMW denies the

remaining allegations in Paragraph 40.

        41.     Defendants have been and now is directly infringing at least claim 1 of the
                ‘765 Patent, literally and/or under the doctrine of equivalents, by making,
                using, offering for sale, selling, and/or importing the Accused
                Instrumentalities without license or authority. Any Accused Instrumentalities
                containing at least one ECU that operates according to, or in compliance with,
                Autosar 4.x.x standards inherently and necessarily infringes the claims of this
                Patent. Infringement is demonstrated by the preliminary claim chart
                attached as Exhibit H to this Complaint which compares the limitations of
                exemplary claim 1 of the ‘765 Patent against the Accused Instrumentalities.
                Further, the Accused Instrumentalities may also be infringing additional
                claims, which will be determined once Plaintiff has an opportunity for
                discovery, including receipt of Defendants’ core documents.

ANSWER: BMW specifically denies that is has directly or indirectly infringed any claim of the

’765 patent, literally or under the doctrine of equivalents, in this judicial district or elsewhere in

the United States. BMW denies any remaining allegations in Paragraph 41.

        42.     Defendants have been aware of the ‘765 Patent and its application to the
                Accused Instrumentalities since at least June 22, 2018, when Plaintiff
                delivered a notice letter to counsel, advising Defendants of the ‘765 Patent,
                together with a claim chart demonstrating how the Accused Instrumentalities
                fell within the scope of claim 1 of the ‘765 Patent.

ANSWER: BMW specifically denies that the ’765 patent has any applicability to BMW Autos



                                                 22
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 23 of 87 PageID #: 4895




and that Stragent “demonstrate[ed] how the Accused Instrumentalities fell within the scope of

claim 1 of the ‘765 Patent.” Neither the June 22, 2018 “notice letter” nor the accompanying claim

charts identify any BMW Automobile by name or model. The “notice letter” only vaguely states

that “your company is employing the AUTOSAR standard in some of its products,” and

accompanying claim charts purportedly map the AUTOSAR standards to certain claims of

Stragent’s asserted patents, but the word “BMW” does not appear at all in the text of the “notice

letter” or accompanying charts. Moreover, “one cannot infringe an invalid patent as a matter of

law.” Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179 (D. Del. Sept. 19,

2013); see also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1583 (Fed. Cir. 1983)

(“an invalid claim cannot give rise to liability for infringement….”). BMW’s counsel responded

to Stragent’s June 22, 2018 letter via a letter dated August 10, 2018, explaining that (1) the PTAB

had already found patentably indistinct claims invalid; (2) Stragent failed to meet its duty of candor

to the Patent Office by failing to disclose relevant information; (3) Stragent was estopped for

obtaining and enforcing patents that were patentably indistinct in view of 37 C.F.R. 42.73(d)(3)(i);

and (4) its infringement theories were deficient. BMW denies any remaining allegations in

Paragraph 42. BMW also specifically denies any alleged infringement.

        43.     Defendants’ response to the above letter of June 22, 2018 never identified any
                limitation of the ‘765 Patent that was missing or could not be found in the
                Accused Instrumentalities. Further, Plaintiff and Defendants had previously
                litigated U.S. Patents 8,209,705 and 8,566,843, which are patents which issued
                from a common application and are related to the ‘765 Patent. In that prior
                litigation, Defendants never produced any evidence that the Accused
                Instrumentalities were not practicing Autosar and/or were not infringing the
                claims of U.S. Patents 8,209,705 and 8,566,843. If such evidence had existed,
                Defendants would have disclosed such evidence to Plaintiff, because such
                proof would have been sufficient to avoid the cost of the prior or future
                litigations. Thus, Defendants’ inability to identify any limitation in the
                Plaintiff’s asserted patents that is not found in Autosar or in Defendants’
                automotive vehicles is an eloquent admission by Defendants that the
                implementation of Autosar infringes the claims of Plaintiff’s asserted patents



                                                 23
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 24 of 87 PageID #: 4896




                and that Defendants are knowingly infringing. Defendant’s acts of
                infringement have been willful.

ANSWER: BMW denies that BMW’s response to Stragent’s June 22, 2018 letter did not explain

why BMW does not infringe the ’765 patent. BMW’s counsel responded to Stragent’s June 22,

2018 letter via a letter dated August 10, 2018, explaining that (1) the PTAB had already found

patentably indistinct claims invalid; (2) Stragent failed to meet its duty of candor to the Patent

Office by failing to disclose relevant information; (3) Stragent was estopped for obtaining and

enforcing patents that were patentably indistinct in view of 37 C.F.R. 42.73(d)(3)(i); and (4) its

infringement theories were deficient. Further, neither the June 22, 2018 “notice letter” nor the

accompanying claim charts identify any BMW Automobile by name or model. The “notice letter”

only vaguely states that “your company is employing the AUTOSAR standard in some of its

products,” and accompanying claim charts purportedly map the AUTOSAR standards to certain

claims of Stragent’s asserted patents, but the word “BMW” does not appear at all in the text of the

“notice letter” or accompanying charts. Moreover, “one cannot infringe an invalid patent as a

matter of law.” Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179 (D. Del.

Sept. 19, 2013); see also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1583 (Fed.

Cir. 1983) (“an invalid claim cannot give rise to liability for infringement….”). BMW admits that

BMW and Stragent fully litigated U.S. Patent Nos. 8,209,705 and 8,566,843, which are patents

that issued from a common application and are related to the ’765 patent, and that the Court in that

litigation determined that BMW was the prevailing party. BMW admits Stragent asserts that

noninfringement evidence relevant to the ’705 and ’843 patents would also be relevant to the ’765

patent, because the ’765 patent contains patentably indistinct claims to the ’705 and ’843 patents.

BMW denies that it was obligated to produce evidence of noninfringement in the prior litigation

involving the ’705 and ’843 patents because it is Stragent’s burden to prove infringement and the



                                                24
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 25 of 87 PageID #: 4897




patents were deemed invalid at an early stage in the litigation. BMW denies the remaining

allegations in Paragraph 43. BMW also specifically denies any alleged infringement.

        44.     Defendants’ acts of infringement have caused and continue to cause damage
                to Plaintiff. Plaintiff is entitled to recover from Defendants the damages
                sustained by Plaintiff as a result of Defendants’ wrongful acts.

ANSWER: BMW denies the allegations in Paragraph 44. BMW also specifically denies any

alleged infringement.


                                  AFFIRMATIVE DEFENSES

   1. Without conceding that any of the following must necessarily be plead as an affirmative

defense, or that any of the following is not already at issue by virtue of the foregoing denials, and

without prejudice to BMW’s rights to plead additional defenses as discovery into the facts of the

matter warrants, BMW asserts the following affirmative defenses:

                              FIRST AFFIRMATIVE DEFENSE
                                     (Noninfringement)

   2. Stragent is not entitled to any relief against BMW because BMW has not infringed, is not

infringing directly, indirectly, by inducement of infringement or contributory infringement, or in

any way (either literally or under the doctrine of equivalents), any valid and enforceable claims of

the ’477, ’790, ’036 and ’765 patents.

                             SECOND AFFIRMATIVE DEFENSE
                                      (Invalidity)

   3. The ’477, ’790, ’036 and ’765 patents are invalid for failure to satisfy one or more of the

conditions of patentability set in Title 35 of the United States Code, 35 U.S.C. § 100, et seq.,

including, but not limited to, §§ 101, 102, 103, and 112.

                              THIRD AFFIRMATIVE DEFENSE
                                    (Claim Preclusion)

   4.   Claim preclusion bars Stragent’s assertion of the ’477, ’790, ’036 and ’765 patents at least


                                                 25
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 26 of 87 PageID #: 4898




because (1) Stragent could have attempted to assert the ’477, ’790, ’036, and ’765 patents in

Stragent, LLC v. BMW of N. Am., LLC, No. 6:16-cv-446-RWS-KNM (E.D. Tex.) but chose not to;

(2) there has already been a final judgment on the merits finding BMW the “prevailing party” on

the same cause of action; (3) there have already been eleven final PTAB decisions finding

patentably indistinct claims invalid as documented below;

   Case No.       Parties     Patent   Petition     Institution      FWD              Outcome
 IPR2017-       Stragent     8,566,843 Dec. 9,      June 16,    June 13, 2018      Claims 1 and
 00457          Mercedes               2016         2017        (D.I. 12, Ex.      47–51
                                                                A)                 unpatentable
 IPR2017-       Stragent     8,209,705 Dec. 9,      June 16,    June 13, 2018      Claims 1–7 and
 00458          Mercedes               2016         2017        (D.I. 12, Ex.      20 unpatentable
                                                                B)
 IPR2017-       Stragent     8,209,705 Jan. 18,     June 16,    June 14, 2018      Claims 1–6 and
 00676          BMWNA                  2017         2017        (D.I. 12, Ex.      20 unpatentable
                                                                C)
 IPR2017-       Stragent     8,566,843 Jan. 18,     June 16,    June 13, 2018      Claims 51–59
 00677          BMWNA                  2017         2017        (D.I. 12, Ex.      unpatentable
                                                                D)
 IPR2017-       Stragent     8,209,705 June 6,      Dec. 8,     Dec. 6, 2018       Claims 8–19
 01502          Mercedes               2017         2017        (D.I. 12, Ex.      unpatentable
                                                                E)
 IPR2017-       Stragent     8,566,843 June 6,      Dec. 8,     Dec. 6, 2018       Claims 2–37,
 01503          Mercedes               2017         2017        (D.I. 12, Ex.      39–46, and 52–
                                                                F)                 59 unpatentable
 IPR2017-       Stragent     8,566,843 June 6,      Dec. 8,     Dec. 6, 2018       Claims 2–37,
 01504          Mercedes               2017         2017        (D.I. 12, Ex.      40–46 and 52–
                                                                G)                 59 unpatentable
 IPR2017-       Stragent     8,566,843 June 6,      Dec. 8,     Dec. 6, 2018       Claims 1–50
 01519          BMWNA                  2017         2017        (D.I. 12, Ex.      unpatentable
                                                                H)
 IPR2017-       Stragent     8,566,843 June 6,      Dec. 8,     Dec. 6, 2018       Claims 1–18
 01520          BMWNA                  2017         2017        (D.I. 12, Ex. I)   and 20–50
                                                                                   unpatentable
 IPR2017-       Stragent     8,209,705 June 6,      Dec. 8,      Dec. 6, 2018      Claims 7–17
 01521          BMWNA                  2017         2017         (D.I. 12, Ex.     and 19
                                                                 J)                unpatentable
 IPR2017-       Stragent     8,209,705 June 6,      Dec. 8,      Dec. 6, 2018      Claims 7–14
 01522          BMWNA                  2017         2017         (D.I. 12, Ex.     and 16–19
                                                                 K)                unpatentable

and (4) the estoppel provisions of 37 C.F.R. § 42.73(d)(3) should have barred Stragent from


                                              26
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 27 of 87 PageID #: 4899




obtaining the ’477, ’790, and ’036 patents, and bars Stragent from asserting the ’477, ’790, and

’036 patents, see Regents of the University of Minnesota v. LSI Corp., 926 F.3d 1327, 1345 n.5

(Fed. Cir. 2019) (additional views opinion). BMW expressly incorporates its Motion to Dismiss

and Memorandum in Support (D.I. 11; D.I. 12), and all subsequent briefing and accompanying

exhibits (D.I. 19, 26, 34, 35, 37).

                             FOURTH AFFIRMATIVE DEFENSE
                                    (Issue Preclusion)

   5. Issue preclusion bars Stragent’s assertion of the ’477, ’790, ’036 and ’765 patents at least

because (1) Stragent could have attempted to assert the ’477, ’790, ’036, and ’765 patents in

Stragent, LLC v. BMW of N. Am., LLC, No. 6:16-cv-446-RWS-KNM (E.D. Tex.) but chose not to;

(2) there has already been a final judgment on the merits finding BMW the “prevailing party” on

the same cause of action; (3) there has already been eight final PTAB decisions finding patentably

indistinct claims invalid as documented below;

   Case No.        Parties      Patent   Petition     Institution      FWD             Outcome
 IPR2017-        Stragent      8,566,843 Dec. 9,      June 16,    June 13, 2018     Claims 1 and
 00457           Mercedes                2016         2017        (D.I. 12, Ex.     47–51
                                                                  A)                unpatentable
 IPR2017-        Stragent      8,209,705 Dec. 9,      June 16,    June 13, 2018     Claims 1–7 and
 00458           Mercedes                2016         2017        (D.I. 12, Ex.     20 unpatentable
                                                                  B)
 IPR2017-        Stragent      8,209,705 Jan. 18,     June 16,    June 14, 2018     Claims 1–6 and
 00676           BMWNA                   2017         2017        (D.I. 12, Ex.     20 unpatentable
                                                                  C)
 IPR2017-        Stragent      8,566,843 Jan. 18,     June 16,    June 13, 2018     Claims 51–59
 00677           BMWNA                   2017         2017        (D.I. 12, Ex.     unpatentable
                                                                  D)
 IPR2017-        Stragent      8,209,705 June 6,      Dec. 8,     Dec. 6, 2018      Claims 8–19
 01502           Mercedes                2017         2017        (D.I. 12, Ex.     unpatentable
                                                                  E)
 IPR2017-        Stragent      8,566,843 June 6,      Dec. 8,     Dec. 6, 2018      Claims 2–37,
 01503           Mercedes                2017         2017        (D.I. 12, Ex.     39–46, and 52–
                                                                  F)                59 unpatentable




                                                 27
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 28 of 87 PageID #: 4900




 IPR2017-        Stragent      8,566,843 June 6,       Dec. 8,       Dec. 6, 2018       Claims 2–37,
 01504           Mercedes                2017          2017          (D.I. 12, Ex.      40–46 and 52–
                                                                     G)                 59 unpatentable
 IPR2017-        Stragent      8,566,843 June 6,       Dec. 8,       Dec. 6, 2018       Claims 1–50
 01519           BMWNA                   2017          2017          (D.I. 12, Ex.      unpatentable
                                                                     H)
 IPR2017-        Stragent      8,566,843 June 6,       Dec. 8,       Dec. 6, 2018       Claims 1–18
 01520           BMWNA                   2017          2017          (D.I. 12, Ex. I)   and 20–50
                                                                                        unpatentable
 IPR2017-        Stragent      8,209,705 June 6,       Dec. 8,       Dec. 6, 2018       Claims 7–17
 01521           BMWNA                   2017          2017          (D.I. 12, Ex.      and 19
                                                                     J)                 unpatentable
 IPR2017-        Stragent      8,209,705 June 6,       Dec. 8,       Dec. 6, 2018       Claims 7–14
 01522           BMWNA                   2017          2017          (D.I. 12, Ex.      and 16–19
                                                                     K)                 unpatentable

and (4) the estoppel provisions of 37 C.F.R. § 42.73(d)(3) should have barred Stragent from

obtaining the ’477, ’790, and ’036 patents, and bars Stragent from asserting the ’477, ’790, and

’036 patents, see Regents of the University of Minnesota v. LSI Corp., 926 F.3d 1327, 1345 n.5

(Fed. Cir. 2019) (additional views opinion). BMW expressly incorporates its Motion to Dismiss

and Memorandum in Support (D.I. 11; D.I. 12), and all subsequent briefing and accompanying

exhibits (D.I. 19, 26, 34, 35, 37).

                              FIFTH AFFIRMATIVE DEFENSE
                            (Unenforceability of the Asserted Patents)

   6. The presently asserted patents are continuations of patents that Stragent previously asserted

against one or more of the named defendants in this case. During prosecution of the ’790, ’036,

and ’765 patents, Stragent filed terminal disclaimers over one or both of the previously asserted

patents: U.S. Patent Nos. 8,209,705 (the “’705 patent”) and 8,566,843 (the “’843 patent”) (the

“Texas Patents”). During prosecution of the fourth asserted patent, the ’477 patent, Stragent filed

a terminal disclaimer over the ’790 and ’036 patents, each of which is terminally disclaimed over

the ’705 and ’843 patents. Stragent filed these terminal disclaimers rather than identifying any

elements of the asserted patents that render their claims patentably distinct from the Texas Patents,



                                                 28
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 29 of 87 PageID #: 4901




whose claims have all been found to be unpatentable by the Patent Office in inter partes review

(IPR) proceedings, and intentionally withheld material information related to their alleged

patentability from the Patent Office

A.      Stragent’s Earlier Unsuccessful Assertions of Patents in the Same Family

     7. In 2011, Stragent asserted the ultimate parent of the asserted patents, U.S. Patent No.

7,802,263 (“the ’263 patent”) against a host of companies, including Robert Bosch LLC (“Bosch”).

Over a year later, Stragent dismissed its claims with prejudice.            See Stragent, LLC v.

STMicroelectronics, Inc., No. 6:11-cv-111-LED, D.I. 1 & 406 (E.D. Tex.) (“Stragent I”).

     8. In 2016, Stragent filed a complaint asserting later patents in the same family against

a number of BMW, Mercedes, and Volvo corporate entities. Stragent, LLC v. BMW of N. Am.,

LLC, No. 6:16-cv-446-RWS-KNM (E.D. Tex.) (“Stragent II”), D.I. 1 & 60 (consolidating BMW

case with cases filed against Mercedes and Volvo). The ’705 and ’843 patents asserted in Stragent

II were continuations of the ’263 patent asserted in Stragent I, and the Stragent II complaint

asserted infringement against automotive products allegedly compliant with AUTOSAR

specifications. Stragent’s initial complaint in Stragent II was dismissed (without prejudice) for

failing to properly plead infringement and identifying “no common element between the

AUTOSAR Standard and the asserted claims, nor . . . explain[ing] how the accused products, by

complying with the AUTOSAR Standard, . . . infringe the asserted claims.” Id., D.I. 29 at 9–10

(Report and Recommendation to dismiss Stragent’s improperly pleaded complaint). Stragent later

filed an amended complaint.        Id., D.I. 34. Stragent then served infringement contentions

improperly attempting to assert a third patent in the same family (U.S. Patent No. 9,575,817 (“the

’817 patent”)), which is a continuation of the ’843 patent asserted in the Stragent II complaints.

When Defendants objected to the addition, Stragent argued there would be no prejudice because

the ’817 patent and the Texas Patents “share the same specification, cover the same subject matter,


                                                 29
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 30 of 87 PageID #: 4902




and have closely related claims.” Id., D.I. 80 at 2, 3. See also infra, at “Patent Family Tree.”

      9. While Stragent II was pending, BMW and Mercedes 2 filed multiple petitions for IPR

of the Texas Patents, resulting in eleven final written decisions in which the PTAB found all claims

of the Texas Patents unpatentable:

      Case No.      Parties     Patent   Petition      Institution      FWD               Outcome
    IPR2017-      Stragent     8,566,843 Dec. 9,       June 16,    June 13, 2018       Claims 1 and
    00457         Mercedes               2016          2017        (D.I. 12, Ex.       47–51
                                                                   A)                  unpatentable
    IPR2017-      Stragent     8,209,705 Dec. 9,       June 16,    June 13, 2018       Claims 1–7 and
    00458         Mercedes               2016          2017        (D.I. 12, Ex.       20 unpatentable
                                                                   B)
    IPR2017-      Stragent     8,209,705 Jan. 18,      June 16,    June 14, 2018       Claims 1–6 and
    00676         BMWNA                  2017          2017        (D.I. 12, Ex.       20 unpatentable
                                                                   C)
    IPR2017-      Stragent     8,566,843 Jan. 18,      June 16,    June 13, 2018       Claims 51–59
    00677         BMWNA                  2017          2017        (D.I. 12, Ex.       unpatentable
                                                                   D)
    IPR2017-      Stragent     8,209,705 June 6,       Dec. 8,     Dec. 6, 2018        Claims 8–19
    01502         Mercedes               2017          2017        (D.I. 12, Ex.       unpatentable
                                                                   E)
    IPR2017-      Stragent     8,566,843 June 6,       Dec. 8,     Dec. 6, 2018        Claims 2–37,
    01503         Mercedes               2017          2017        (D.I. 12, Ex.       39–46, and 52–
                                                                   F)                  59 unpatentable
    IPR2017-      Stragent     8,566,843 June 6,       Dec. 8,     Dec. 6, 2018        Claims 2–37,
    01504         Mercedes               2017          2017        (D.I. 12, Ex.       40–46 and 52–
                                                                   G)                  59 unpatentable
    IPR2017-      Stragent     8,566,843 June 6,       Dec. 8,     Dec. 6, 2018        Claims 1–50
    01519         BMWNA                  2017          2017        (D.I. 12, Ex.       unpatentable
                                                                   H)
    IPR2017-      Stragent     8,566,843 June 6,       Dec. 8,     Dec. 6, 2018        Claims 1–18
    01520         BMWNA                  2017          2017        (D.I. 12, Ex. I)    and 20–50
                                                                                       unpatentable
    IPR2017-      Stragent     8,209,705 June 6,       Dec. 8,       Dec. 6, 2018      Claims 7–17
    01521         BMWNA                  2017          2017          (D.I. 12, Ex.     and 19
                                                                     J)                unpatentable
    IPR2017-      Stragent     8,209,705 June 6,       Dec. 8,       Dec. 6, 2018      Claims 7–14
    01522         BMWNA                  2017          2017          (D.I. 12, Ex.     and 16–19
                                                                     K)                unpatentable


2
 The petitioning Mercedes parties were Daimler AG, Daimler North America Corporation,
Mercedes-Benz USA, LLC, and Mercedes-Benz U.S. International, Inc.


                                                 30
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 31 of 87 PageID #: 4903




   10. Stragent appealed the first round of IPR decisions to the Court of Appeals for the Federal

Circuit, but these appeals were dismissed for failure to prosecute after Stragent stated that it “would

be a waste of the Court’s time and the parties’ resources to continue [Stragent’s already noticed

appeals] and/or file new appeals.” Stragent II, D.I. 109, Ex. O at 5 (Jan. 24, 2019, email from

Stragent counsel to BMW counsel); Stragent, LLC v. BMW of N. Am., LLC, No. 18-2294, D.I. 20

& No. 18-2295, D.I. 10 (Fed. Cir. Feb. 11, 2019) (dismissing appeals). Stragent did not appeal

any other IPR decisions.

   11. Based on these final written decisions, BMW moved for summary judgment of invalidity.

Stragent II, D.I. 109. In response, Stragent disclaimed all claims of the Texas Patents and moved

to dismiss its infringement allegations against BMW, Daimler-Mercedes and Volvo with

prejudice. Id., D.I. 111, Exs. A & B (attaching disclaimers of the Texas Patents). The Texas Court

dismissed all the Stragent II cases with prejudice on July 23, 2019, finding Defendants to be the

prevailing parties. Id., D.I. 121 at 2. The Court issued the Final Judgment on June 16, 2020. Id.,

D.I. 141.

   12. On June 22, 2018, while IPR proceedings for the Texas Patents and the Stragent II case

were pending, Stragent sent Defendants’ counsel letters threatening four patents, three of which it

now asserts in this case: (1) the ’765 patent; (2) the ’036 patent; (3) the application that would

become the ’790 patent; and (4) the ’817 patent (which is not asserted in this case). See, e.g., D.I.

12, Ex. L (June 8, 2020 BMW Rule 11 Letter Enclosure 1 (Stragent June 22, 2018 Threat Letter

to BMW)). In response, Defendants’ respectively explained why the asserted patents were invalid

and not infringed, at least because (1) the Patent Trial and Appeal Board (“PTAB”) had already

found patentably indistinct claims to be invalid; (2) Stragent failed to meet its duty of candor to

the Patent Office by failing to disclose relevant information; (3) Stragent was estopped from




                                                  31
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 32 of 87 PageID #: 4904




obtaining and enforcing patents that were patentably indistinct in view of 37 C.F.R. § 42.73(d)(3);

and (4) Stragent’s infringement theories were deficient. D.I. 12, Ex. L (June 8, 2020 BMW Rule

11 Letter Enclosure 2 (BMW Aug. 10, 2018 letter to Stragent)); D.I. 12, Ex. M (Aug. 13, 2018

Volvo letter); D.I. 12, Ex. N (Aug. 14, 2018 Mercedes letter).

B.       The Accused Technology Is Identical and the Asserted Claims Substantially, If Not
         Completely, Overlap Those in Stragent II

     13. That the Accused Technology is identical to that accused in Stragent II, and the asserted

claims substantially, if not completely, overlap the Texas Patents previously invalidated by the

PTAB illustrates the materiality of those prior decisions to the patentability of the asserted patents.

                1. The Patent Family Tree

     14. The asserted patents are all continuations of, and terminally disclaimed over, the ’263

patent, the Texas Patents (found invalid in IPRs and expressly disclaimed by Stragent), and the

’817 patent (or to other patents in the chain that are terminally disclaimed to these patents):

     U.S. Provisional App. No.
             60/434,018             Provisional Application
        Filed Dec. 17, 2002
     U.S. Patent No. 7,802,263      ’263 patent: Asserted unsuccessfully against Bosch in
       (App. No. 10/737,690)        Stragent I; case dismissed with prejudice.
        Filed Dec. 15, 2003
     U.S. Patent No. 8,209,705
                                    ’705 patent (D.I. 12, Ex. O): PTAB final decisions finding all
       (App. No. 12/182,570)
                                    claims invalid; not appealed.
         Filed July 30, 2008
     U.S. Patent No. 8,566,843
                                    ’843 patent (D.I. 12, Ex. P): PTAB final decisions finding all
       (App. No. 13/531,319)
                                    claims invalid; not appealed.
        Filed June 22, 2012
                                    ’817 patent: Stragent states that it “share[s] the same
     U.S. Patent No. 9,575,817
                                    specification, cover the same subject matter, and ha[s]
      (App. No. 14/011,705)
                                    closely related claims” to those of the invalidated Texas
        Filed Aug. 27, 2013
                                    Patents.
  U.S. Patent      U.S. Patent
                                    ’765 patent: Asserted here;    ’036 patent: Asserted here;
      No.              No.
                                    terminally disclaimed over     terminally disclaimed over
   9,705,765       10,002,036
                                    now-invalid ’705 and ’843      now-invalid ’705 and ’843
   (App. No.        (App. No.
                                    patents, as well as the        patents, as well as the parent
  15/405,088)      15/405,110)



                                                  32
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 33 of 87 PageID #: 4905




 Filed Jan. 12,   Filed Jan. 12,   parent ’263 and ’817          ’263 and ’817 patents and sister
     2017             2017         patents.                      co-asserted ’765 patent.

  U.S. Patent No. 10,031,790       ’790 patent: Asserted here; terminally disclaimed over now-
    (App. No. 15/919,201)          invalid ’705 and ’843 patents, as well as the parent ’263,
      Filed Mar. 12, 2018          ’817, and ’036 patents.
       U.S. Patent Pub.
         2019/0004880              Pending application; terminally disclaimed over ’843, ’036,
    (App. No. 16/042,159)          ’477, ’790, and ’817 patents.
      Filed July 23, 2018
  U.S. Patent No. 10,248,477       ’477 patent: Asserted here; terminally disclaimed over ’790
    (App. No. 16/148,949)          and ’036 patents, which themselves are terminally disclaimed
       Filed Oct. 1, 2018          over invalid patents as noted above.

               2. The Texas Patents

   15. The Texas Patents are both entitled “System, Method and Computer Program Product for

Sharing Information in a Distributed Framework,” and share a specification. They are directed to

using automotive electronic control unit (“ECU”) gateway middleware having associated “bulletin

board” memory that allows for “real-time” sharing of information across different in-vehicle

networks—e.g., sharing information between two or more of a Controller Area Network (“CAN”),

Local Interconnect Network (“LIN”), and FlexRay Network in “vehicle communication and

control systems, real-time monitoring systems, industrial automation and control systems, as well

as any other desired system.” D.I. 12, Ex. O (’705 patent at 1:22–25, 3:24–33). The Texas Patents

state that multiple automotive ECUs “control complex applications such as engine control, brake

control, or diagnostics” while connected by multiplexing bus-systems corresponding to different

networks. Id. at 3:13–16, 3:26–33. Such ECUs have software for interfacing with the ECU’s

input/output mechanisms and storing information within the ECU. Id. at 4:45–5:9. These ECUs

share arbitrated access to a “common, or shared storage system that is connected to all of the

system networks through network interfaces.” Id. at 7:30-32, 8:13–31.

   16. This functionality was well known in the art before the respective priority dates. See, e.g.,

D.I. 12, Ex. K (IPR2017-1522, Paper No. 32 at 38–44); see also D.I. 12, Exs. A–K. Thus, every


                                                33
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 34 of 87 PageID #: 4906




claim of these patents (79 total—20 for ’705 patent and 59 for ’843 patent) was found invalid by

the Patent Office, as discussed above.

               3. The Patents-in-Suit

    17. The ’765, ’036, ’790, and ’477 patents-in-suit are each continuations of the ’817 patent,

which is a continuation of the Texas Patents, and a further continuation of the ’263 patent. Each

of the patents-in-suit shares the same title and specification with these other patents in the priority

chain. All of these patents thus provide the same disclosure of an ECU gateway middleware

having shared memory that operates to allow for the transmission of information between different

in-vehicle environments.

                   a. U.S. Patent No. 9,705,765

    18. Stragent filed the continuation application that ultimately issued as the ’765 patent on

January 12, 2017, days before BMW and Mercedes filed the first round of IPRs on the Texas

Patents. D.I. 12, Ex. Q (’765 patent file history). Though no office action was issued, Stragent

and the Examiner communicated via email regarding Stragent’s amended claims, which the

Examiner said he would allow if Stragent filed terminal disclaimers over the invalid Texas

Patents. 3 Id. at 202-203. Stragent did not dispute the need for these terminal disclaimers, nor did

Stragent argue that the claims of the ’765 patent were patentably distinct from its parent patents.

Id. at 112 (Mar. 3, 2017, Terminal Disclaimers). Thus, Stragent tacitly admitted that the ’765 patent

contained the same or substantially the same subject matter as the invalid ’705 and ’843 patents.

    19. Asserted claim 1 of the ’765 patent is consistent in scope with the invalidated claims of the



3
  Terminal disclaimers may be “filed to obviate judicially created double patenting in a patent
application.” 37 C.F.R. § 1.321(c). A “nonstatutory” double-patenting rejection, which is at issue
here, is based on a judicially created doctrine grounded in public policy and which is primarily
intended to prevent prolongation of the patent term by prohibiting claims in a second patent not
patentably distinct from claims in a first patent. M.P.E.P. § 1504.06.


                                                  34
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 35 of 87 PageID #: 4907




Texas Patents. For example, the core elements of each independent claim of the ’765 patent,

including claim 1, include: (a) an electronic control unit and nonvolatile memory; (b) software

configured to receive information from a first physical network; (c) issuing a storage request in

response to receipt of this information and determining whether a storage resource is available and

whether a threshold has been reached; (d) in the event that a storage resource is not available and

the threshold has not been reached, issuing another storage request in connection with the storage

resource; (e) in the event the storage resource is not available and the threshold has been reached,

sending a notification; (f) in the event the storage resource is available, storing the information in

the storage resource; (g) sharing the stored information with at least a process associated with a

second physical network in less than one second; and (h) interfaces, including a first

communications interface having a first interface-related data link layer component for interfacing

with a CAN and a second communication interface having a second interface-related data link

layer component for interfacing with a Flexray network. See, e.g., D.I. 1, Ex. D at 26–29 (’765

patent at claims 1, 12, 13, 24). Each of these elements (or a patentably indistinct variant) is found,

for example, in invalidated claim 20 of the ’705 patent and invalidated claim 51 of the ’843 patent. 4

                       i. Stragent’s Inequitable Conduct Regarding the ’765 Patent

    20. The ’765 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry.

See, e.g., D.I. 12, Ex. Q at 29-30 (Dec. 27, 2016 Transmittal Letter), 111-112 (Feb. 27, 2017

Transmittal Letter). Mr. Fortenberry intentionally and knowingly failed to disclose material

information during the prosecution of the ’765 patent in violation of his duty of candor to the

Patent Office. Had Mr. Fortenberry or Stragent disclosed this information, the ’765 patent would



4
  See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 64-65, incorporated herein by
reference.

                                                 35
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 36 of 87 PageID #: 4908




not have issued.

   21. For example, during prosecution of the ’765 patent, Mr. Fortenberry admitted that “related

patents” (i.e., the ’705 and ’843 patents) were the subject of litigation in Stragent II, but Mr.

Fortenberry expressly stated twice that “[n]o invalidity contentions” were provided in such

litigation. D.I. 12, Ex. Q at 29-30 (Dec. 27, 2016 Transmittal Letter) & 111-112 (Feb. 27, 2017

Transmittal Letter). Yet, invalidity contentions were served on Stragent on June 22, 2017 (see

Stragent II, D.I. 96), weeks before the ’765 patent issued on July 11, 2017. Notwithstanding,

neither Stragent nor Mr. Fortenberry provided these contentions to the Examiner. These invalidity

contentions included claim charts detailing the invalidity of the ’705 and ’843 patents, which the

Examiner would have found material to the patentability of the ’765 patent. Indeed, these

contentions show that elements of the claims of the ’705 and ’843 patents are invalid, and as shown

by Mr. Fortenberry’s filing a terminal disclaimer to the ’705 and ’843 patents, Mr. Fortenberry

knew and conceded that the ’765 patent contained substantially the same subject matter as the

invalid ’705 and ’843 patents. Moreover, Mr. Fortenberry specifically mentioned to the Examiner

that “no invalidity contentions [had] been provided in such litigation.” D.I. 12, Ex. Q at 30, 112.

These facts show that, at a minimum, Mr. Fortenberry and Stragent knew invalidity contentions to

be material, and knew that he had an obligation to disclose such contentions if/when they were

provided. Stragent and Mr. Fortenberry knew that the invalidity contentions were material and

knew that they had an obligation to disclose them to the Examiner.            See, e.g., M.P.E.P.

§ 2001.06.(c) (providing that “the existence of such litigation and any other material information

arising therefrom must be brought to the attention of the examiner” and noting that an example of

“such material information is any assertion that is made during litigation and/or trial proceeding

which is contradictory to assertions made to the examiner” and information that may arise in




                                                36
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 37 of 87 PageID #: 4909




“pleadings, admissions, discovery including interrogatories, depositions, and other documents and

testimony.”).

   22. Additionally, although Mr. Fortenberry mentioned in transmittal letters that the ’843 and

’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-00676, and 2017-

00677) and stated that Stragent was submitting the references from those IPRs (D.I. 12, Ex. Q at

30, 112), Mr. Fortenberry failed to disclose these IPRs in a list as required by PTO rules. As such,

the file history of the ’765 patent contains no indication that the Examiner focused on the IPRs,

which is confirmed by the fact that the IPR decisions are not listed on the face of the ’765 patent.

See 37 C.F.R. § 1.98(a)(1); M.P.E.P. § 609.04(a)(I) (9th ed. Rev. 10.2019, June 2020) (explaining

the requirement for a separate list of references); 37 C.F.R. § 1.97(i) (non-compliant disclosures

are not considered); Leviton Mfg. Co. v. Shanghai Meihao Elec., Inc., 613 F. Supp. 2d 670, 702

(D. Md. 2009) (recognizing that examiners rely on Information Disclosure Statement lists, not

accompanying memoranda, when determining what to review), vacated on other grounds by sub

nom. Leviton Mfg. Co. v. Universal Sec. Instruments, Inc., 606 F.3d 1353, 1357, 1362 (Fed. Cir.

2010). In other words, Mr. Fortenberry knowingly failed to disclose the actual IPRs directed at

the ’843 patent and ’705 patent to the Examiner during prosecution of the ’765 patent. And, again,

as shown by Mr. Fortenberry’s filing a terminal disclaimer to the ’705 and ’843 patents, Mr.

Fortenberry knew and conceded that the ’765 patent contained substantially the same subject

matter as the invalid ’705 and ’843 patents.

   23. Moreover, Mr. Fortenberry never submitted the institution decisions from the IPRs he did

identify, despite the fact that those institution decisions issued on June 16, 2017, almost a month

before the ’765 patent issued on July 11, 2017. And Mr. Fortenberry failed entirely to disclose the

additional seven IPRs that were filed on June 6, 2017 (IPR2017-01502, IPR2017-01503, IPR2017-




                                                37
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 38 of 87 PageID #: 4910




01504, IPR2017-01519, IPR2017-01520, IPR2017-01521, IPR2017-01522), despite having over

a month to do so before the ’765 patent issued on July 11, 2017.

   24. These failures are clear and convincing evidence that Mr. Fortenberry (1) misrepresented

or omitted information material to patentability; and (2) did so with specific intent to mislead or

deceive the PTO, rendering the ’765 patent unenforceable. This not only renders the ’765 patent

unenforceable, it impacts Stragent’s patent portfolio as a whole. See Therasense, Inc. v. Becton,

Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                   b. U.S. Patent No. 10,002,036

   25. Stragent filed the continuation application that ultimately issued as the ’036 patent on

January 12, 2017, the same day as the application for the ’765 patent. D.I. 12, Ex. S (’036 patent

file history). Like the ’765 patent, no office action issued, but Stragent and the Examiner

communicated via email and phone regarding claim amendments and filing terminal disclaimers

(eTDs). Id. at 247-48 (Apr. 25, 2018, emails). Without attempting to traverse any double-

patenting rejections, Stragent filed terminal disclaimers to the Texas Patents, the parent ’263 and

’817 patents, and also the sister co-asserted ’765 patent on April 25 and 27, 2018. Id. at 108-110,

116-18. Thus, Stragent tacitly admitted that the ’036 patent contained the same or substantially

the same subject matter as the invalid ’705 and ’843 patents.

   26. Asserted claim 1 of the ’036 patent is consistent in scope with the invalidated claims of the

Texas Patents. For example, the core elements of each of the independent claims of the ’036

patent, including claim 1, include: (a) an electronic control unit and nonvolatile memory; (b)

software configured to receive information from a first physical network; (c) issuing a storage

request in response to receipt of this information and determining whether a storage resource is

available and whether a threshold has been reached; (d) in the event that a storage resource is not




                                                38
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 39 of 87 PageID #: 4911




available and the threshold has not been reached, issuing another storage request in connection

with the storage resource; (e) in the event the storage resource is not available and the threshold

has been reached, sending a notification; (f) in the event the storage resource is available, storing

the information in the storage resource; (g) sharing the stored information with at least a process

associated with a second physical network in less than one millisecond; and (h) interfaces,

including a first communications interface having a first interface-related data link layer

component for interfacing with a Flexray network (or CAN) and a second communication interface

having a second interface-related data link layer component for interfacing with a CAN (or Flexray

network). See, e.g., D.I. 1, Ex. C at 26–27, 29–30 (’036 patent, claims 1, 102). Each of these

elements is found, for example, in previously invalidated claim 20 of the ’705 patent and claim 51

of the ’843 patent. 5

                        i. Stragent’s Inequitable Conduct Regarding the ’036 Patent

    27. The ’036 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry

and Patrick Caldwell. See, e.g., D.I. 12, Ex. S at 78-79 (Jan. 12, 2017 Transmittal Letter); 106-07

(Feb. 27, 2017 Transmittal Letter); 131-33 (May 2, 2018 Transmittal Letter). Messrs. Fortenberry

and Caldwell intentionally and knowingly failed to disclose material information during the

prosecution of the ’036 patent in violation of their duty of candor to the Patent Office. Had Messrs.

Fortenberry and Caldwell or Stragent disclosed this information, the ’036 patent would not have

issued. Messrs. Fortenberry and Caldwell also continued to prosecute the ’036 patent even though

they knew related patents were held invalid. 6


5
  See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 62-63, incorporated herein by
reference.
6
  This is not the first time Mr. Caldwell, working as Stragent’s prosecution counsel, has withheld
material information from the Patent Office in pursuit of claims to asserted against BMW. In a



                                                 39
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 40 of 87 PageID #: 4912




   28. For example, during prosecution of the ’036 patent, Mr. Fortenberry admitted that “related

patents” (i.e., the ’705 and ’843 patents) were the subject of litigation in Stragent II. However,

again, Mr. Fortenberry expressly stated twice that “[n]o invalidity contentions [had] been provided

in such litigation.” D.I. 12, Ex. S at 78-79 (Jan. 12, 2017 Transmittal Letter) & 106-07 (Feb. 27,

2017 Transmittal Letter). And while Mr. Caldwell later retracted that statement, he did not submit

the invalidity contentions themselves, claiming only that the art cited within the invalidity

contentions had been previously disclosed (without identifying what the disclosed art was or when

it was disclosed by Stragent). Id. at 132 (May 2, 2018 Transmittal Letter). As discussed above,

the invalidity contentions themselves included detailed claim charts and explanations of the

invalidity of the ’705 and ’843 patents, which the Examiner would have found material to the

patentability of the substantially similar claims of the ’036 patent. Indeed, these contentions show

that elements of the claims of the ’705 and ’843 patents are invalid, and as shown by Mr.

Fortenberry’s filing a terminal disclaimer to the ’705 and ’843 patents, Mr. Fortenberry knew and

conceded that the ’036 patent contained substantially the same subject matter as the invalid ’705

and ’843 patents. Moreover, Mr. Fortenberry indicated that “no invalidity contentions [had] been

provided in such litigation,” D.I. 12, Ex. S at 79, 107, and Mr. Caldwell felt the need to correct

this assertion, id. at 132. These facts shows that Messrs. Fortenberry and Caldwell knew the

invalidity contentions themselves were material. Indeed, at a minimum, Stragent and Messrs.

Fortenberry and Caldwell had a duty to disclose the invalidity contentions themselves, as the

invalidity arguments and detailed claim charts set forth therein were clearly material to



2011 case Stragent filed against BMW and Mercedes (E.D. Tex. Case No. 6:11-cv-278), Mr.
Caldwell withheld material litigation information during a reexamination of its asserted patent
and prosecution of related applications. See Case No. 6:11-cv-278, D.I. 380 (BMW’s Motion for
Leave to Amend), D.I. 380-13 (April 16, 2013 Letter from L. Lavenue to P. Caldwell). Mr.
Caldwell’s pattern of behavior further evidences bad faith and an intent to deceive.


                                                40
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 41 of 87 PageID #: 4913




patentability. Stragent and Messrs. Fortenberry and Caldwell knew that the invalidity contentions

were material and knew that they had an obligation to disclose them to the Examiner. See, e.g.,

M.P.E.P. § 2001.06.(c). And, again, as shown by Mr. Fortenberry’s filing a terminal disclaimer to

the ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’036 patent contained

substantially the same subject matter as the invalid ’705 and ’843 patents.

   29. Additionally, although Messrs. Fortenberry and Caldwell mentioned in transmittal letters

that the ’843 and ’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-

00676, 2017-00677, 2017-01502, 2017-01503, 2017-01504, 2017-01519, 2017-01520, 2017-

01521, and 2017-01522) and stated that Stragent was submitting the references from those IPRs

(D.I. 12, Ex. S at 79, 107, 132), Messrs. Fortenberry and Caldwell failed to properly disclose the

IPRs in a list as required by PTO rules. This omission is clear from the face of the ’036 patent,

which does not list any of these IPRs. This approach to identifying the IPRs was taken with the

intent to deceive the Patent Office. See 37 C.F.R. § 1.98(a)(1); M.P.E.P. § 609.04(a)(I) (9th ed.

Rev. 10.2019, June 2020); 37 C.F.R. § 1.97(i) (non-compliant disclosures are not considered);

Leviton Mfg. Co. v. Shanghai Meihao Elec., Inc., 613 F. Supp. 2d 670, 702 (D. Md. 2009), vacated

on other grounds by sub nom. Leviton Mfg. Co. v. Universal Sec. Instruments, Inc., 606 F.3d 1353,

1357, 1362 (Fed. Cir. 2010).

   30. Moreover, Messrs. Fortenberry and Caldwell never submitted the institution decisions

from the IPRs they did identify, despite the fact that those institution decisions all issued in 2017,

prior to the ’036 patent’s issuance on June 19, 2018. Indeed, Messrs. Fortenberry and Caldwell

even failed to notify the Examiner that on June 13 and 14, 2018, prior to the ’036 patent’s issuance

on June 19, 2018, the PTAB issued final written decisions finding claims of the ’705 and ’843

patents invalid. And though they knew that the PTAB held the closely related claims invalid,




                                                 41
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 42 of 87 PageID #: 4914




Messrs. Fortenberry and Caldwell allowed the patent to issue, in violation of 37 C.F.R.

§ 42.73(d)(3).

   31. These failures are clear and convincing evidence that Messrs. Fortenberry and Caldwell

(1) misrepresented or omitted information material to patentability and (2) did so with specific

intent to mislead or deceive the PTO, rendering the ’036 patent unenforceable. This conduct not

only renders the ’036 patent unenforceable, it impacts Stragent’s patent portfolio as a whole. See

Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                   c. U.S. Patent No. 10,031,790

   32. Stragent filed the continuation application that ultimately issued as the ’790 patent on

March 12, 2018, after IPRs on the related Texas Patents had already been instituted. D.I. 12, Ex.

T (’790 patent file history). Again, like the ’765 and ’036 patents, no office action issued, but

Stragent and the Examiner communicated by phone on May 31, 2018 regarding the amended

claims. Id. at 143 (May 31, 2018, Examiner Interview Summary). In those communications,

Stragent agreed to file terminal disclaimers over the Texas Patents, as well as the ’263, ’817, and

’036 patents. Id. at 143, 121-22 (May 31, 2018, Terminal Disclaimers). Thus, Stragent tacitly

admitted that the ’790 patent contained the same or substantially the same subject matter as the

invalid ’705 and ’843 patents.

   33. Asserted claim 15 of the ’790 patent is consistent in scope with the invalidated claims of

the Texas Patents. Each limitation of claim 15, or a patentably indistinct variant, is included in

one of more claims of the Texas Patents. For example, the core elements of each independent

claim of the ’790 patent, including claim 15, include: (a) an electronic control unit and nonvolatile

memory; (b) software configured to receive information from a first physical network; (c) issuing

a storage request in response to receipt of this information and determining whether a storage




                                                 42
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 43 of 87 PageID #: 4915




resource is available and whether a threshold has been reached; (d) in the event that a storage

resource is not available and the threshold has not been reached, issuing another storage request in

connection with the storage resource; (e) in the event the storage resource is not available and the

threshold has been reached, sending a notification; (f) in the event the storage resource is available,

storing the information in the storage resource; (g) sharing the stored information with at least a

process associated with a second physical network; and (h) interfaces, including a first

communications interface having a first interface-related data link layer component for interfacing

with a CAN and a second communication interface having a second interface-related data link

layer component for interfacing with a Flexray network. See, e.g., D.I. 1, Ex. B at 24–28 (’790

patent, claims 1, 15, 26, 29). Each of these elements is found, for example, in previously

invalidated claim 20 of the ’705 patent and claim 51 of the ’843 patent. 7

                       i. Stragent’s Inequitable Conduct Regarding the ’790 Patent

    34. The ’790 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry.

See, e.g., D.I. 12, Ex. T at 161-162 (June 16, 2018 Transmittal Letter).             Mr. Fortenberry

intentionally and knowingly failed to disclose material information during the prosecution of the

’790 patent in violation of his duty of candor to the Patent Office. Had Mr. Fortenberry or Stragent

disclosed this information, the ’790 patent would not have issued. Mr. Fortenberry also continued

to prosecute the ’790 patent even though it knew related patents were held invalid.

    35. For example, during prosecution of the ’790 patent, Mr. Fortenberry never disclosed that

the related ’705 and ’843 patents were the subject of litigation in Stragent II, and thus never

submitted the invalidity contentions or informed the Examiner whether the art in the contentions



7
  See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 66, incorporated herein by
reference.

                                                  43
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 44 of 87 PageID #: 4916




had been previously disclosed (without identifying what the disclosed art was or when it was

allegedly disclosed by Stragent). As discussed above, the invalidity contentions themselves

included detailed claim charts and explanations of the invalidity of the ’705 and ’843 patents,

which the Examiner would have found material to the patentability of the substantially similar

claims of the ’790 patent. Indeed, these contentions show that elements of the claims of the ’705

and ’843 patents are invalid, and as shown by Mr. Fortenberry’s filing a terminal disclaimer to the

’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’790 patent contained

substantially the same subject matter as the invalid ’705 and ’843 patents. Moreover, Mr.

Fortenberry indicated to the Examiner that “no invalidity contentions [had] been provided in such

litigation” during prosecution of Stragent’s other patents, see, e.g., D.I. 12, Ex. S at 79, 107. These

facts show that Mr. Fortenberry knew the invalidity contentions themselves were material. Indeed,

at a minimum, Mr. Fortenberry had a duty to also disclose the invalidity contentions themselves,

as the invalidity arguments and detailed claim charts set forth therein were clearly material to

patentability. Stragent and Mr. Fortenberry knew that the invalidity contentions were material and

knew that they had an obligation to disclose them to the Examiner.               See, e.g., M.P.E.P.

§ 2001.06.(c). And, again, as shown by Mr. Fortenberry’s filing a terminal disclaimer to the ’705

and ’843 patents, Mr. Fortenberry knew and conceded that the ’790 patent contained substantially

the same subject matter as the invalid ’705 and ’843 patents.

   36. Additionally, although Mr. Fortenberry mentioned in a transmittal letter that the ’843 and

’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-00676, and 2017-

00677), stated that Stragent was submitting the references from those IPRs, and said that the IPRs

Mr. Fortenberry identified had “received final written decisions rendering all challenged claims

unpatentable,” (D.I. 12, Ex. T at 161-162), Mr. Fortenberry disclosed this information after the




                                                  44
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 45 of 87 PageID #: 4917




Examiner issued a Notice of Allowance on June 15, 2018 (D.I. 12, Ex. T at 135-136). Mr.

Fortenberry failed to disclose the IPRs in a list as required by PTO rules. This omission is clear

from the face of the ’790 patent, which does not list any of these IPRs. This approach to identifying

the IPRs was taken with the intent to deceive the Patent Office. See 37 C.F.R. § 1.98(a)(1);

M.P.E.P. § 609.04(a)(I) (9th ed. Rev. 10.2019, June 2020); 37 C.F.R. § 1.97(i) (non-compliant

disclosures are not considered); Leviton Mfg. Co. v. Shanghai Meihao Elec., Inc., 613 F. Supp. 2d

670, 702 (D. Md. 2009), vacated on other grounds by sub nom. Leviton Mfg. Co. v. Universal Sec.

Instruments, Inc., 606 F.3d 1353, 1357, 1362 (Fed. Cir. 2010).

   37. Moreover, Mr. Fortenberry never identified during prosecution of the ’790 patent that the

’843 and ’705 patents were subject to IPR Nos. 2017-01502, 2017-01503, 2017-01504, 2017-

01519, 2017-01520, 2017-01521, and 2017-01522; and Mr. Fortenberry never submitted the

institution decisions from these IPRs or any other IPRs involving the ’843 and ’705 patents, which

all issued in 2017, prior to the ’790 patent’s issuance on July 24, 2018. And though Mr.

Fortenberry knew that the PTAB held the closely related claims invalid, Mr. Fortenberry allowed

the ’790 patent to issue, in violation of 37 C.F.R. § 42.73(d)(3).

   38. These failures are clear and convincing evidence that Mr. Fortenberry (1) misrepresented

or omitted information material to patentability and (2) did so with specific intent to mislead or

deceive the PTO, rendering the ’790 patent unenforceable. This conduct not only renders the ’790

patent unenforceable, it impacts Stragent’s patent portfolio as a whole. See Therasense, Inc. v.

Becton, Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                   d. U.S. Patent No. 10,248,477

   39. Stragent filed the continuation application that ultimately issued as the ’477 patent on

October 1, 2018, nearly four months after the first PTAB decisions finding many claims of the




                                                 45
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 46 of 87 PageID #: 4918




Texas Patents unpatentable. D.I. 12, Ex. U (’477 patent file history). Stragent received an office

action on November 29, 2018, rejecting all ’477 patent claims for obviousness-type double

patenting in view of the ’790 and ’036 patents: “Although the claims at issue are not identical, they

are not patentably distinct from each other because the claim limitations of the instant application

is [sic] present in the [’790 patent].” Id. at 93; see also id. at 120 (noting claims were not patentably

distinct from claims in the ’036 patent). Stragent did not contest this assertion. Instead, Stragent

executed a terminal disclaimer to the ’790 and ’036 patents, which themselves had been terminally

disclaimed to the Texas Patents, the ’263 patent, and the ’817 patent. Id. at 155-56. Thus, Stragent

tacitly admitted that the ’477 patent contained the same or substantially the same subject matter as

the invalid ’705 and ’843 patents.

    40. Asserted claim 1 of the ’477 patent is consistent in scope with the invalid claims of the

Texas Patents. Each limitation, or a patentably indistinct variant, of the ’477 patent is found in the

invalidated claims of the Texas Patents. For example, the core elements of each independent claim

of the ’477 patent, including claim 1, include: (a) an electronic control unit and nonvolatile

memory; (b) software configured to receive information from a first physical network; (c) issuing

a storage request in response to receipt of this information and determining whether a storage

resource is available and whether a threshold has been reached; (d) in the event that a storage

resource is not available and the threshold has not been reached, issuing another storage request in

connection with the storage resource; (e) in the event the storage resource is available, storing the

information in the storage resource; (f) sharing the stored information with at least a process

associated with a second physical network; and (g) interfaces, including a first communications

interface for interfacing with the first physical network and a second communication interface for

interfacing with the second physical network. See, e.g., D.I. 1, Ex. A at 25–27 (’477 patent, claims




                                                   46
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 47 of 87 PageID #: 4919




1, 12, 23). Each of these elements is found, for example, in previously invalidated claims of the

’705 and ’843 patents. BMW expressly incorporates its Motion to Dismiss and Memorandum in

Support (D.I. 11; D.I. 12), and all subsequent briefing and accompanying exhibits (D.I. 19, 26, 34,

35, 37), which further explain that the Texas Patents are indistinct from the currently asserted

patents. See also, e.g., D.I. 35-1 at 59-61. 8

                        i. Stragent’s Inequitable Conduct Regarding the ’477 Patent

    41. The ’477 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry

and Patrick Caldwell. See, e.g., D.I. 12, Ex. U at 162-163 (Applicant’s Remarks Made in an

Amendment), 171-73 (Jan. 25, 2019 Transmittal Letter). Messrs. Fortenberry and Caldwell

intentionally and knowingly failed to disclose material information during the prosecution of the

’477 patent in violation of their duty of candor to the Patent Office. Had Messrs. Fortenberry and

Caldwell or Stragent disclosed this information, the ’477 patent would not have issued. Messrs.

Fortenberry and Caldwell also continued to prosecute the ’477 patent even though they knew

related patents were held invalid.

    42. For example, during prosecution of the ’477 patent Mr. Caldwell admitted that “related

patents” (i.e., the ’705 and ’843 patents) were the subject of litigation in Stragent II. However,

again, Mr. Caldwell omitted that BMW served invalidity contentions on June 22, 2017 (see

Stragent II, D.I. 96), 9 and thus Messrs. Fortenberry and Caldwell never submitted the invalidity


8
   See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 66, incorporated herein by
reference.
9
  As discussed above, Messrs. Caldwell and Fortenberry explicitly referenced these contentions
in prior communications with the Patent Office in relation to Stragent’s other patents, and thus
they knew about the contentions and their materiality to the ’477 patent. See D.I. 12, Ex. S at 77-
78 (Dec. 27, 2016 Transmittal Letter); 106-107 (Feb. 27, 2017 Transmittal Letter); 132-133
(May 2, 2018 Transmittal Letter). Indeed, these contentions show that elements of the claims of
the ’705 and ’843 patents are invalid, and as shown by Mr. Fortenberry’s filing a terminal



                                                 47
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 48 of 87 PageID #: 4920




contentions or informed the Examiner whether the art in the contentions had been previously

disclosed (without identifying the disclosed art or when it was allegedly disclosed by Stragent).

D.I. 12, Ex. U at 171-72 (Jan. 25, 2019 Transmittal Letter). As discussed above, the invalidity

contentions themselves included detailed claim charts and explanations of the invalidity of the

’705 and ’843 patents, which the Examiner would have found material to the patentability of the

substantially similar claims of the ’477 patent. Messrs. Fortenberry and Caldwell and Stragent

had a duty to also disclose the substance of the invalidity contentions themselves, as the invalidity

arguments and detailed claim charts set forth were clearly material to patentability. See, e.g.,

M.P.E.P. § 2001.06.(c). And, again, as shown by Mr. Fortenberry’s filing a terminal disclaimer to

the ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’477 patent contained

substantially the same subject matter as the invalid ’705 and ’843 patents.

   43. Additionally, although Mr. Caldwell mentioned in a transmittal letter that the ’843 and

’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-00676, 2017-

00677, 2017-01502, 2017-01503, 2017-01504, 2017-01519, 2017-01520, 2017-01521, and 2017-

01522), stated that Stragent had submitted the references from those IPRs, and said that the IPRs

Mr. Caldwell identified had “received final written decisions rendering all challenged claims

unpatentable,” (D.I. 12, Ex. U at 172-173), Mr. Caldwell did not disclose this information until

January 25, 2019. Importantly, Mr. Caldwell omitted that all claims of the ’843 and ’705 patents

had been invalidated; instead misleading the Examiner by stating that “all challenged claims” had

been found unpatentable. D.I. 12, Ex. U at 172 (emphasis added). Moreover, this disclosure was




disclaimer to the ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’477 patent
contained substantially the same subject matter as the invalid ’705 and ’843 patents. At a
minimum, Stragent and Messrs. Caldwell and Fortenberry knew that the invalidity contentions
were material and knew that they had an obligation to disclose them to the Examiner.


                                                 48
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 49 of 87 PageID #: 4921




almost two months after the latest final written decisions in the IPRs, more than six months after

the earliest final written decisions in the IPRs, and only three days before the Examiner issued a

Notice of Allowance. Mr. Caldwell also failed to properly disclose the IPRs in a list as required

by PTO rules. This omission is clear from the face of the ’477 patent, which does not list any of

these IPRs. This approach to identifying the IPR was taken with the intent to deceive the patent

office. See 37 C.F.R. § 1.98(a)(1); M.P.E.P. § 609.04(a)(I) (9th ed. Rev. 10.2019, June 2020); 37

C.F.R. § 1.97(i) (non-compliant disclosures are not considered); Leviton Mfg. Co. v. Shanghai

Meihao Elec., Inc., 613 F. Supp. 2d 670, 702 (D. Md. 2009), vacated on other grounds by sub

nom. Leviton Mfg. Co. v. Universal Sec. Instruments, Inc., 606 F.3d 1353, 1357, 1362 (Fed. Cir.

2010).

   44. And even though they knew that the PTAB held the closely related claims invalid before

they even filed this application, Messrs. Fortenberry and Caldwell continued to prosecute, and

ultimately allowed these patentably indistinct claims to issue, in violation of 37 C.F.R.

§ 42.73(d)(3).

   45. These failures are clear and convincing evidence that Messrs. Fortenberry and Caldwell

(1) misrepresented or omitted information material to patentability and (2) did so with specific

intent to mislead or deceive the PTO, rendering the ’477 patent unenforceable. This conduct not

only renders the ’477 patent unenforceable, it impacts Stragent’s patent portfolio as a whole. See

Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                           SIXTH AFFIRMATIVE DEFENSE
          (Laches, Waiver, Acquiescence, Estoppel, and/or Statute of Limitations)

   46. Remedies requested by Stragent under the asserted patents are barred by laches, including

patent prosecution laches, waiver, acquiescence, estoppels, and/or 35 U.S.C. § 286.

                           SEVENTH AFFIRMATIVE DEFENSE



                                               49
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 50 of 87 PageID #: 4922




                                   (No Willful Infringement)

   47. Stragent is not entitled to a determination that BMW willfully infringed any asserted patent

at least because BMW has not infringed, is not infringing directly, indirectly, by inducement of

infringement or contributory infringement, or in any way (either literally or under the doctrine of

equivalents), any valid and enforceable claims of the ’477, ’790, ’036 and ’765 patents. Moreover,

when Stragent sent BMW’s counsel a letter on June 22, 2018, BMW’s counsel responded via a

letter dated August 10, 2018, explaining that (1) the PTAB had already found patentably indistinct

claims invalid; (2) Stragent failed to meet its duty of candor to the Patent Office by failing to

disclose relevant information; (3) Stragent was estopped for obtaining and enforcing patents that

were patentably indistinct in view of 37 C.F.R. § 42.73(d)(3)(i); and (4) its infringement theories

were deficient. See IP Power Holdings Limited v. Westfield Outdoor, Inc., 2-19-cv-01878 (D.

Nev. June 4, 2020, Order). Moreover, “one cannot infringe an invalid patent as a matter of law.”

Finjan, Inc. v. Symantec Corp., 2013 U.S. Dist. LEXIS 134030, *179 (D. Del. Sept. 19, 2013); see

also Medtronic, Inc. v. Cardiac Pacemakers, Inc., 721 F.2d 1563, 1583 (Fed. Cir. 1983) (“an

invalid claim cannot give rise to liability for infringement….”).

                             EIGHTH AFFIRMATIVE DEFENSE
                                 (Failure to State a Claim)

   48. Stragent’s Complaint against BMW fails to state a claim upon which relief can be granted.

                              NINTH AFFIRMATIVE DEFENSE
                               (Failure to Join Necessary Party)

   49. Stragent’s Complaint against BMW fails to join a necessary party.

                            TENTH AFFIRMATIVE DEFENSE
                      (Prosecution History Estoppel and/or Disclaimer)

   50. Stragent is estopped from construing certain of the asserted claims of the Asserted Patents

to cover or include, either literally or by application of the doctrine of equivalents, methods used



                                                50
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 51 of 87 PageID #: 4923




or products manufactured, used, imported, sold, or offered for sale by BMW because of

admissions, amendments, and statements to the USPTO during prosecution of the applications

leading to the issuance of the asserted patents or related family members.

                          ELEVENTH AFFIRMATIVE DEFENSE
                                    (Marking)

   51. To the extent that Stragent and/or its licensees have not complied with the marking

requirements of 35 U.S.C. § 287(a), Stragent is precluded from recovering damages for alleged

infringement, if any, until the date that Stragent actually notified BMW of the alleged

infringement.

                           TWELFTH AFFIRMATIVE DEFENSE
                                     (No Costs)

   52. Stragent is barred from recovering costs in connection with this action under 35 U.S.C.

§ 288.

                          THIRTEENTH AFFIRMATIVE DEFENSE
                                 (No Exceptional Case)

   53. Stragent cannot prove that this case is exceptional, justifying an award of attorneys’ fee

against BMW under 35 U.S.C. § 285. BMW has not engaged in any activity that would entitle

Stragent to such fees.

                               RESERVATION OF DEFENSES

   54. BMW reserves all defenses under Rule 8(c) of the Federal Rules of Civil Procedure, the

Patent Laws of the United States and any other defenses, at law and equity, that may now or in the

future be available based on discovery or any other factual investigation concerning this case or

any other related case.

                                DEMAND FOR JURY TRIAL

   55. BMW, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of



                                                51
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 52 of 87 PageID #: 4924




any issues so triable by right.

         DEFENDANTS’ RESPONSE TO STRAGENT’S PRAYER FOR RELIEF

    56. BMW denies any infringement of the ’477, ’790, ’036 and ’765 patents. BMW specifically

denies the allegations by Stragent of direct or indirect infringement of one or more claims of the

’477, ’790, ’036 and ’765 patents, either literally or under the doctrine of equivalents. BMW

denies that Stragent is entitled to any form of relief at all and denies that Stragent is entitled to the

relief sought in the prayer for relief. Accordingly, the prayer by Stragent should be denied in its

entirety with prejudice, and Stragent should take nothing.




                                                   52
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 53 of 87 PageID #: 4925




                                       COUNTERCLAIMS

   1. Pursuant to Fed. R. Civ. P. 13, Counterclaim Plaintiff BMW of North America, LLC

(“BMW NA”), complains and alleges against Counterclaim Defendant Stragent, LLC (“Stragent”)

as follows:

                                 NATURE OF THE LAWSUIT

   2. These Counterclaims are an action for a declaration of patent non-infringement, invalidity,

and unenforceability arising under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., and

the patent laws of the United States, 35 U.S.C. § 1, et seq.

                                            PARTIES

   3. BMW NA is a limited liability company organized under the laws of the State of Delaware,

with its principal place of business at 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey

07677.

   4. The Complaint alleges that Plaintiff Stragent, LLC is a Texas limited liability company.

                                 JURISDICTION AND VENUE

   5. This Court has subject matter jurisdiction over these counterclaims based on 28 U.S.C.

§§ 1331, 1338, 2201-02 and under Fed. R. Civ. P. 13(a) in that this is a compulsory counterclaim

to the allegations of the Complaint.

   6. Venue is proper in this judicial district because the declaratory relief sought is a

compulsory counterclaim to claims filed by Stragent in this case and pursuant to 28 U.S.C.

§ 1391(b).

   7. This Court has personal jurisdiction over Stragent, inter alia, because Stragent has

submitted to personal jurisdiction herein by filing its Complaint in this Court.




                                                 53
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 54 of 87 PageID #: 4926




                                   FACTUAL BACKGROUND

     8. This Court has subject matter jurisdiction over these counterclaims based on 28 U.S.C.

§§ 1331, 1338, 2201-02 and under Fed. R. Civ. P. 13(a) in that this is a compulsory counterclaim

to the allegations of the Complaint.

     9. Although Stragent alleges in its Complaint that the ’477, ’790, ’036, and ’765 patents were

duly issued by the U.S. Patent and Trademark Office (“PTO”), an actual controversy exists with

respect to the enforceability of the ’477, ’790, ’036, and ’765 patents.

     10. The presently asserted patents are continuations of patents that Stragent previously asserted

against one or more of the named defendants in this case. During prosecution of the ’790, ’036,

and ’765 patents, Stragent filed terminal disclaimers over one or both of the previously asserted

patents: U.S. Patent Nos. 8,209,705 (the “’705 patent”) and 8,566,843 (the “’843 patent”) (the

“Texas Patents”). During prosecution of the fourth asserted patent, the ’477 patent, Stragent filed

a terminal disclaimer over the ’790 and ’036 patents, each of which is terminally disclaimed over

the ’705 and ’843 patents. Stragent filed these terminal disclaimers rather than identifying any

elements of the asserted patents that render their claims patentably distinct from the Texas Patents,

whose claims have all been found to be unpatentable by the Patent Office in inter partes review

(IPR) proceedings, and intentionally withheld material information related to their alleged

patentability from the Patent Office

A.      Stragent’s Earlier Unsuccessful Assertions of Patents in the Same Family

     11. In 2011, Stragent asserted the ultimate parent of the asserted patents, U.S. Patent No.

7,802,263 (“the ’263 patent”) against a host of companies, including Robert Bosch LLC (“Bosch”).

Over a year later, Stragent dismissed its claims with prejudice.             See Stragent, LLC v.

STMicroelectronics, Inc., No. 6:11-cv-111-LED, D.I. 1 & 406 (E.D. Tex.) (“Stragent I”).

     12. In 2016, Stragent filed a complaint asserting later patents in the same family against a


                                                  54
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 55 of 87 PageID #: 4927




number of BMW, Mercedes, and Volvo corporate entities. Stragent, LLC v. BMW of N. Am., LLC,

No. 6:16-cv-446-RWS-KNM (E.D. Tex.) (“Stragent II”), D.I. 1 & 60 (consolidating BMW case

with cases filed against Mercedes and Volvo). The ’705 and ’843 patents asserted in Stragent II

were continuations of the ’263 patent asserted in Stragent I, and the Stragent II complaint asserted

infringement against automotive products allegedly compliant with AUTOSAR specifications.

Stragent’s initial complaint in Stragent II was dismissed (without prejudice) for failing to properly

plead infringement and identifying “no common element between the AUTOSAR Standard and

the asserted claims, nor . . . explain[ing] how the accused products, by complying with the

AUTOSAR Standard, . . . infringe the asserted claims.” Id., D.I. 29 at 9–10 (Report and

Recommendation to dismiss Stragent’s improperly pleaded complaint). Stragent later filed an

amended complaint. Id., D.I. 34. Stragent then served infringement contentions improperly

attempting to assert a third patent in the same family (U.S. Patent No. 9,575,817 (“the ’817

patent”)), which is a continuation of the ’843 patent asserted in the Stragent II complaints. When

Defendants objected to the addition, Stragent argued there would be no prejudice because the ’817

patent and the Texas Patents “share the same specification, cover the same subject matter, and

have closely related claims.” Id., D.I. 80 at 2, 3. See also infra, at “Patent Family Tree.”

     13. While Stragent II was pending, BMW and Mercedes10 filed multiple petitions for IPR of

the Texas Patents, resulting in eleven final written decisions in which the PTAB found all claims

of the Texas Patents unpatentable:




10
 The petitioning Mercedes parties were Daimler AG, Daimler North America Corporation,
Mercedes-Benz USA, LLC, and Mercedes-Benz U.S. International, Inc.


                                                 55
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 56 of 87 PageID #: 4928




   Case No.        Parties      Patent   Petition       Institution      FWD                Outcome
 IPR2017-        Stragent      8,566,843 Dec. 9,        June 16,    June 13, 2018        Claims 1 and
 00457           Mercedes                2016           2017        (D.I. 12, Ex.        47–51
                                                                    A)                   unpatentable
 IPR2017-        Stragent      8,209,705 Dec. 9,        June 16,    June 13, 2018        Claims 1–7 and
 00458           Mercedes                2016           2017        (D.I. 12, Ex.        20 unpatentable
                                                                    B)
 IPR2017-        Stragent      8,209,705 Jan. 18,       June 16,    June 14, 2018        Claims 1–6 and
 00676           BMWNA                   2017           2017        (D.I. 12, Ex.        20 unpatentable
                                                                    C)
 IPR2017-        Stragent      8,566,843 Jan. 18,       June 16,    June 13, 2018        Claims 51–59
 00677           BMWNA                   2017           2017        (D.I. 12, Ex.        unpatentable
                                                                    D)
 IPR2017-        Stragent      8,209,705 June 6,        Dec. 8,     Dec. 6, 2018         Claims 8–19
 01502           Mercedes                2017           2017        (D.I. 12, Ex.        unpatentable
                                                                    E)
 IPR2017-        Stragent      8,566,843 June 6,        Dec. 8,     Dec. 6, 2018         Claims 2–37,
 01503           Mercedes                2017           2017        (D.I. 12, Ex.        39–46, and 52–
                                                                    F)                   59 unpatentable
 IPR2017-        Stragent      8,566,843 June 6,        Dec. 8,     Dec. 6, 2018         Claims 2–37,
 01504           Mercedes                2017           2017        (D.I. 12, Ex.        40–46 and 52–
                                                                    G)                   59 unpatentable
 IPR2017-        Stragent      8,566,843 June 6,        Dec. 8,     Dec. 6, 2018         Claims 1–50
 01519           BMWNA                   2017           2017        (D.I. 12, Ex.        unpatentable
                                                                    H)
 IPR2017-        Stragent      8,566,843 June 6,        Dec. 8,     Dec. 6, 2018         Claims 1–18
 01520           BMWNA                   2017           2017        (D.I. 12, Ex. I)     and 20–50
                                                                                         unpatentable
 IPR2017-        Stragent      8,209,705 June 6,        Dec. 8,        Dec. 6, 2018      Claims 7–17
 01521           BMWNA                   2017           2017           (D.I. 12, Ex.     and 19
                                                                       J)                unpatentable
 IPR2017-        Stragent      8,209,705 June 6,        Dec. 8,        Dec. 6, 2018      Claims 7–14
 01522           BMWNA                   2017           2017           (D.I. 12, Ex.     and 16–19
                                                                       K)                unpatentable

   14. Stragent appealed the first round of IPR decisions to the Court of Appeals for the Federal

Circuit, but these appeals were dismissed for failure to prosecute after Stragent stated that it “would

be a waste of the Court’s time and the parties’ resources to continue [Stragent’s already noticed

appeals] and/or file new appeals.” Stragent II, D.I. 109, Ex. O at 5 (Jan. 24, 2019, email from

Stragent counsel to BMW counsel); Stragent, LLC v. BMW of N. Am., LLC, No. 18-2294, D.I. 20

& No. 18-2295, D.I. 10 (Fed. Cir. Feb. 11, 2019) (dismissing appeals). Stragent did not appeal


                                                  56
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 57 of 87 PageID #: 4929




any other IPR decisions.

     15. Based on these final written decisions, BMW moved for summary judgment of invalidity.

Stragent II, D.I. 109. In response, Stragent disclaimed all claims of the Texas Patents and moved

to dismiss its infringement allegations against BMW, Daimler-Mercedes and Volvo with

prejudice. Id., D.I. 111, Exs. A & B (attaching disclaimers of the Texas Patents). The Texas Court

dismissed all the Stragent II cases with prejudice on July 23, 2019, finding Defendants to be the

prevailing parties. Id., D.I. 121 at 2. The Court issued the Final Judgment on June 16, 2020. Id.,

D.I. 141.

     16. On June 22, 2018, while IPR proceedings for the Texas Patents and the Stragent II cases

were pending, Stragent sent Defendants’ counsel letters threatening four patents, three of which it

now asserts in this case: (1) the ’765 patent; (2) the ’036 patent; (3) the application that would

become the ’790 patent; and (4) the ’817 patent (which is not asserted in this case). See, e.g., D.I.

12, Ex. L (June 8, 2020 BMW Rule 11 Letter Enclosure 1 (Stragent June 22, 2018 Threat Letter

to BMW)). In response, Defendants’ respectively explained why the asserted patents were invalid

and not infringed, at least because (1) the Patent Trial and Appeal Board (“PTAB”) had already

found patentably indistinct claims to be invalid; (2) Stragent failed to meet its duty of candor to

the Patent Office by failing to disclose relevant information; (3) Stragent was estopped from

obtaining and enforcing patents that were patentably indistinct in view of 37 C.F.R. § 42.73(d)(3);

and (4) Stragent’s infringement theories were deficient. D.I. 12, Ex. L (June 8, 2020 BMW Rule

11 Letter Enclosure 2 (BMW Aug. 10, 2018 letter to Stragent)); D.I. 12, Ex. M (Aug. 13, 2018

Volvo letter); D.I. 12, Ex. N (Aug. 14, 2018 Mercedes letter).

B.      The Accused Technology Is Identical and the Asserted Claims Substantially, If Not
        Completely, Overlap Those in Stragent II

     17. That the Accused Technology is identical to that accused in Stragent II, and the asserted



                                                 57
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 58 of 87 PageID #: 4930




claims substantially, if not completely, overlap the Texas Patents previously invalidated by the

PTAB illustrates the materiality of those prior decisions to the patentability of the asserted patents.

               1. The Patent Family Tree

   18. The asserted patents are all continuations of, and terminally disclaimed over, the ’263

patent, the Texas Patents (found invalid in IPRs and expressly disclaimed by Stragent), and the

’817 patent (or to other patents in the chain that are terminally disclaimed to these patents):

   U.S. Provisional App. No.
           60/434,018               Provisional Application
      Filed Dec. 17, 2002
   U.S. Patent No. 7,802,263        ’263 patent: Asserted unsuccessfully against Bosch in
     (App. No. 10/737,690)          Stragent I; case dismissed with prejudice.
      Filed Dec. 15, 2003
   U.S. Patent No. 8,209,705
                                    ’705 patent (D.I. 12, Ex. O): PTAB final decisions finding all
     (App. No. 12/182,570)
                                    claims invalid; not appealed.
       Filed July 30, 2008
   U.S. Patent No. 8,566,843
                                    ’843 patent (D.I. 12, Ex. P): PTAB final decisions finding all
     (App. No. 13/531,319)
                                    claims invalid; not appealed.
      Filed June 22, 2012
                                    ’817 patent: Stragent states that it “share[s] the same
   U.S. Patent No. 9,575,817
                                    specification, cover the same subject matter, and ha[s]
    (App. No. 14/011,705)
                                    closely related claims” to those of the invalidated Texas
      Filed Aug. 27, 2013
                                    Patents.
  U.S. Patent       U.S. Patent     ’765 patent: Asserted here; ’036 patent: Asserted here;
       No.              No.         terminally disclaimed over terminally disclaimed over
   9,705,765        10,002,036      now-invalid ’705 and ’843 now-invalid ’705 and ’843
   (App. No.         (App. No.      patents, as well as the        patents, as well as the parent
 15/405,088)       15/405,110)      parent ’263 and ’817           ’263 and ’817 patents and sister
 Filed Jan. 12, Filed Jan. 12,      patents.                       co-asserted ’765 patent.
      2017             2017
  U.S. Patent No. 10,031,790        ’790 patent: Asserted here; terminally disclaimed over now-
     (App. No. 15/919,201)          invalid ’705 and ’843 patents, as well as the parent ’263,
       Filed Mar. 12, 2018          ’817, and ’036 patents.
        U.S. Patent Pub.
          2019/0004880              Pending application; terminally disclaimed over ’843, ’036,
     (App. No. 16/042,159)          ’477, ’790, and ’817 patents.
       Filed July 23, 2018
  U.S. Patent No. 10,248,477        ’477 patent: Asserted here; terminally disclaimed over ’790
     (App. No. 16/148,949)          and ’036 patents, which themselves are terminally disclaimed
        Filed Oct. 1, 2018          over invalid patents as noted above.




                                                  58
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 59 of 87 PageID #: 4931




               2. The Texas Patents

   19. The Texas Patents are both entitled “System, Method and Computer Program Product for

Sharing Information in a Distributed Framework,” and share a specification. They are directed to

using automotive electronic control unit (“ECU”) gateway middleware having associated “bulletin

board” memory that allows for “real-time” sharing of information across different in-vehicle

networks—e.g., sharing information between two or more of a Controller Area Network (“CAN”),

Local Interconnect Network (“LIN”), and FlexRay Network in “vehicle communication and

control systems, real-time monitoring systems, industrial automation and control systems, as well

as any other desired system.” D.I. 12, Ex. O (’705 patent at 1:22–25, 3:24–33). The Texas Patents

state that multiple automotive ECUs “control complex applications such as engine control, brake

control, or diagnostics” while connected by multiplexing bus-systems corresponding to different

networks. Id. at 3:13–16, 3:26–33. Such ECUs have software for interfacing with the ECU’s

input/output mechanisms and storing information within the ECU. Id. at 4:45–5:9. These ECUs

share arbitrated access to a “common, or shared storage system that is connected to all of the

system networks through network interfaces.” Id. at 7:30-32, 8:13–31.

   20. This functionality was well known in the art before the respective priority dates. See, e.g.,

D.I. 12, Ex. K (IPR2017-1522, Paper No. 32 at 38–44); see also D.I. 12, Exs. A–K. Thus, every

claim of these patents (79 total—20 for ’705 patent and 59 for ’843 patent) was found invalid by

the Patent Office, as discussed above.

               3. The Patents-in-Suit

   21. The ’765, ’036, ’790, and ’477 patents-in-suit are each continuations of the ’817 patent,

which is a continuation of the Texas Patents, and a further continuation of the ’263 patent. Each

of the patents-in-suit shares the same title and specification with these other patents in the priority

chain. All of these patents thus provide the same disclosure of an ECU gateway middleware


                                                  59
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 60 of 87 PageID #: 4932




having shared memory that operates to allow for the transmission of information between different

in-vehicle environments.

                    a. U.S. Patent No. 9,705,765

     22. Stragent filed the continuation application that ultimately issued as the ’765 patent on

January 12, 2017, days before BMW and Mercedes filed the first round of IPRs on the Texas

Patents. D.I. 12, Ex. Q (’765 patent file history). Though no office action was issued, Stragent

and the Examiner communicated via email regarding Stragent’s amended claims, which the

Examiner said he would allow if Stragent filed terminal disclaimers over the invalid Texas

Patents. 11 Id. at 202-203. Stragent did not dispute the need for these terminal disclaimers, nor did

Stragent argue that the claims of the ’765 patent were patentably distinct from its parent patents.

Id. at 112 (Mar. 3, 2017, Terminal Disclaimers). Thus, Stragent tacitly admitted that the ’765

patent contained the same or substantially the same subject matter as the invalid ’705 and ’843

patents.

     23. Asserted claim 1 of the ’765 patent is consistent in scope with the invalidated claims of the

Texas Patents. For example, the core elements of each independent claim of the ’765 patent,

including claim 1, include: (a) an electronic control unit and nonvolatile memory; (b) software

configured to receive information from a first physical network; (c) issuing a storage request in

response to receipt of this information and determining whether a storage resource is available and

whether a threshold has been reached; (d) in the event that a storage resource is not available and

the threshold has not been reached, issuing another storage request in connection with the storage



11
   Terminal disclaimers may be “filed to obviate judicially created double patenting in a patent
application.” 37 C.F.R. § 1.321(c). A “nonstatutory” double-patenting rejection, which is at issue
here, is based on a judicially created doctrine grounded in public policy and which is primarily
intended to prevent prolongation of the patent term by prohibiting claims in a second patent not
patentably distinct from claims in a first patent. M.P.E.P. § 1504.06.


                                                  60
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 61 of 87 PageID #: 4933




resource; (e) in the event the storage resource is not available and the threshold has been reached,

sending a notification; (f) in the event the storage resource is available, storing the information in

the storage resource; (g) sharing the stored information with at least a process associated with a

second physical network in less than one second; and (h) interfaces, including a first

communications interface having a first interface-related data link layer component for interfacing

with a CAN and a second communication interface having a second interface-related data link

layer component for interfacing with a Flexray network. See, e.g., D.I. 1, Ex. D at 26–29 (’765

patent at claims 1, 12, 13, 24). Each of these elements (or a patentably indistinct variant) is found,

for example, in invalidated claim 20 of the ’705 patent and invalidated claim 51 of the ’843

patent. 12

                   b. U.S. Patent No. 10,002,036

     24. Stragent filed the continuation application that ultimately issued as the ’036 patent on

January 12, 2017, the same day as the application for the ’765 patent. D.I. 12, Ex. S (’036 patent

file history). Like the ’765 patent, no office action issued, but Stragent and the Examiner

communicated via email and phone regarding claim amendments and filing terminal disclaimers

(eTDs). Id. at 247-48 (Apr. 25, 2018, emails). Without attempting to traverse any double-

patenting rejections, Stragent filed terminal disclaimers to the Texas Patents, the parent ’263 and

’817 patents, and also the sister co-asserted ’765 patent on April 25 and 27, 2018. Id. at 108-110,

116-18. Thus, Stragent tacitly admitted that the ’036 patent contained the same or substantially

the same subject matter as the invalid ’705 and ’843 patents.




12
  See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 64-65, incorporated herein by
reference.

                                                 61
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 62 of 87 PageID #: 4934




     25. Asserted claim 1 of the ’036 patent is consistent in scope with the invalidated claims of the

Texas Patents. For example, the core elements of each of the independent claims of the ’036

patent, including claim 1, include: (a) an electronic control unit and nonvolatile memory; (b)

software configured to receive information from a first physical network; (c) issuing a storage

request in response to receipt of this information and determining whether a storage resource is

available and whether a threshold has been reached; (d) in the event that a storage resource is not

available and the threshold has not been reached, issuing another storage request in connection

with the storage resource; (e) in the event the storage resource is not available and the threshold

has been reached, sending a notification; (f) in the event the storage resource is available, storing

the information in the storage resource; (g) sharing the stored information with at least a process

associated with a second physical network in less than one millisecond; and (h) interfaces,

including a first communications interface having a first interface-related data link layer

component for interfacing with a Flexray network (or CAN) and a second communication interface

having a second interface-related data link layer component for interfacing with a CAN (or Flexray

network). See, e.g., D.I. 1, Ex. C at 26–27, 29–30 (’036 patent, claims 1, 102). Each of these

elements is found, for example, in previously invalidated claim 20 of the ’705 patent and claim 51

of the ’843 patent. 13

                    c. U.S. Patent No. 10,031,790

     26. Stragent filed the continuation application that ultimately issued as the ’790 patent on

March 12, 2018, after IPRs on the related Texas Patents had already been instituted. D.I. 12, Ex.

T (’790 patent file history). Again, like the ’765 and ’036 patents, no office action issued, but



13
  See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 62-63, incorporated herein by
reference.

                                                  62
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 63 of 87 PageID #: 4935




Stragent and the Examiner communicated by phone on May 31, 2018 regarding the amended

claims. Id. at 143 (May 31, 2018, Examiner Interview Summary). In those communications,

Stragent agreed to file terminal disclaimers over the Texas Patents, as well as the ’263, ’817, and

’036 patents. Id. at 143, 121-22 (May 31, 2018, Terminal Disclaimers). Thus, Stragent tacitly

admitted that the ’790 patent contained the same or substantially the same subject matter as the

invalid ’705 and ’843 patents.

   27. Asserted claim 15 of the ’790 patent is consistent in scope with the invalidated claims of

the Texas Patents. Each limitation of claim 15, or a patentably indistinct variant, is included in

one of more claims of the Texas Patents. For example, the core elements of each independent

claim of the ’790 patent, including claim 15, include: (a) an electronic control unit and nonvolatile

memory; (b) software configured to receive information from a first physical network; (c) issuing

a storage request in response to receipt of this information and determining whether a storage

resource is available and whether a threshold has been reached; (d) in the event that a storage

resource is not available and the threshold has not been reached, issuing another storage request in

connection with the storage resource; (e) in the event the storage resource is not available and the

threshold has been reached, sending a notification; (f) in the event the storage resource is available,

storing the information in the storage resource; (g) sharing the stored information with at least a

process associated with a second physical network; and (h) interfaces, including a first

communications interface having a first interface-related data link layer component for interfacing

with a CAN and a second communication interface having a second interface-related data link

layer component for interfacing with a Flexray network. See, e.g., D.I. 1, Ex. B at 24–28 (’790

patent, claims 1, 15, 26, 29). Each of these elements is found, for example, in previously




                                                  63
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 64 of 87 PageID #: 4936




invalidated claim 20 of the ’705 patent and claim 51 of the ’843 patent. 14

                    d. U.S. Patent No. 10,248,477

     28. Stragent filed the continuation application that ultimately issued as the ’477 patent on

October 1, 2018, nearly four months after the first PTAB decisions finding many claims of the

Texas Patents unpatentable. D.I. 12, Ex. U (’477 patent file history). Stragent received an office

action on November 29, 2018, rejecting all ’477 patent claims for obviousness-type double

patenting in view of the ’790 and ’036 patents: “Although the claims at issue are not identical, they

are not patentably distinct from each other because the claim limitations of the instant application

is [sic] present in the [’790 patent].” Id. at 93; see also id. at 120 (noting claims were not patentably

distinct from claims in the ’036 patent). Stragent did not contest this assertion. Instead, Stragent

executed a terminal disclaimer to the ’790 and ’036 patents, which themselves had been terminally

disclaimed to the Texas Patents, the ’263 patent, and the ’817 patent. Id. at 155-56. Thus, Stragent

tacitly admitted that the ’477 patent contained the same or substantially the same subject matter as

the invalid ’705 and ’843 patents.

     29. Asserted claim 1 of the ’477 patent is consistent in scope with the invalid claims of the

Texas Patents. Each limitation, or a patentably indistinct variant, of the ’477 patent is found in the

invalidated claims of the Texas Patents. For example, the core elements of each independent claim

of the ’477 patent, including claim 1, include: (a) an electronic control unit and nonvolatile

memory; (b) software configured to receive information from a first physical network; (c) issuing

a storage request in response to receipt of this information and determining whether a storage

resource is available and whether a threshold has been reached; (d) in the event that a storage



14
  See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 66, incorporated herein by
reference.

                                                   64
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 65 of 87 PageID #: 4937




resource is not available and the threshold has not been reached, issuing another storage request in

connection with the storage resource; (e) in the event the storage resource is available, storing the

information in the storage resource; (f) sharing the stored information with at least a process

associated with a second physical network; and (g) interfaces, including a first communications

interface for interfacing with the first physical network and a second communication interface for

interfacing with the second physical network. See, e.g., D.I. 1, Ex. A at 25–27 (’477 patent, claims

1, 12, 23). Each of these elements is found, for example, in previously invalidated claims of the

’705 and ’843 patents. BMW expressly incorporates its Motion to Dismiss and Memorandum in

Support (D.I. 11; D.I. 12), and all subsequent briefing and accompanying exhibits (D.I. 19, 26, 34,

35, 37), which further explain that the Texas Patents are indistinct from the currently asserted

patents. See also, e.g., D.I. 35-1 at 59-61. 15

                                           COUNT I
                      (Declaration of Non-Infringement of the ’477 Patent)

     30. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

through 29 of these Counterclaims as though fully set forth herein.

     31. Stragent claims to be the owner and assignee of all rights, title and interest in and under the

’477 patent.

     32. Stragent has accused BMW NA of infringing the ’477 patent and has created a substantial,

immediate and real controversy between the parties as to the non-infringement of these patents.

     33. BMW NA does not infringe and has not infringed the ’477 patent through its use, sale,

and/or offers to sell in the United States and/or importing into the United States any product. It is

Stragent’s burden to show infringement. See Medtronic, Inc. v. Mirowski Family Ventures, LLC,


15
    See D.I. 11, 12, 19, 26, 34, 35, 37 (Motion to Dismiss and Memorandum in Support, and
accompanying exhibits and briefing); see also, e.g., D.I. 35-1 at 66, incorporated herein by
reference.

                                                   65
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 66 of 87 PageID #: 4938




571 U.S. 191, 194 (2014).

   34. However, Stragent cannot meet its burden to show that any BMW NA product includes at

least the “layered system,” “automotive electronic control unit comprising a microprocessor and

an operating system,” “non-volatile memory comprising a database with a data structure,”

“FlexRay, Controller Area Network, and Local Interconnect Network,” “issue another storage

resource request, ” “each physical network in communication with . . . at least one of a sensor, an

actuator, or a gateway,” “storing the packet data unit representing the datum information carried

by the overall message from a first physical network in the database,” and “stored information may

be shared with the second physical network” elements of the ’477 patent.

                                         COUNT II
                     (Declaration of Non-Infringement of the ’790 Patent)

   35. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

through 34 of these Counterclaims as though fully set forth herein.

   36. Stragent claims to be the owner and assignee of all rights, title and interest in and under the

’790 patent.

   37. Stragent has accused BMW NA of infringing the ’790 patent and has created a substantial,

immediate and real controversy between the parties as to the non-infringement of these patents.

   38. BMW NA does not infringe and has not infringed the ’790 patent through its use, sale,

and/or offers to sell in the United States and/or importing into the United States any product. It is

Stragent’s burden to show infringement. See Medtronic, Inc. v. Mirowski Family Ventures, LLC,

571 U.S. 191, 194 (2014).

   39. However, Stragent cannot meet its burden to show that any BMW NA product includes at

least the “an automotive electronic control unit including a non-transitory memory storage

comprising instructions, and at least one hardware processor,” “in the event the storage resource



                                                 66
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 67 of 87 PageID #: 4939




is not available and the threshold associated with the storage resource request has not been reached,

issue another storage resource request,” “the automotive electronic control unit is in hardwired

communication with the Controller Area Network and the FlexRay network,” “the [first/second]

interface including a [first/second] data link layer component,” “a [first/second] network layer

component,” and “a duration between the information being received at the automotive electronic

control unit, and the sharing being initiated at the automotive electronic control unit, is less than

one microsecond” elements of the ’790 patent.

                                         COUNT III
                     (Declaration of Non-Infringement of the ’036 Patent)

   40. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

through 39 of these Counterclaims as though fully set forth herein.

   41. Stragent claims to be the owner and assignee of all rights, title and interest in and under the

’036 patent.

   42. Stragent has accused BMW NA of infringing the ’036 patent and has created a substantial,

immediate and real controversy between the parties as to the non-infringement of these patents.

   43. BMW NA does not infringe and has not infringed the ’036 patent through its use, sale,

and/or offers to sell in the United States and/or importing into the United States any product. It is

Stragent’s burden to show infringement. See Medtronic, Inc. v. Mirowski Family Ventures, LLC,

571 U.S. 191, 194 (2014).

   44. However, Stragent cannot meet its burden to show that any BMW NA product includes at

least the “an automotive electronic control unit comprising a hardware and instructions for,” “in

the event the storage resource is not available and the threshold associated with the storage

resource request has not been reached, issuing another storage resource request,” “sharing the

information in less than one millisecond . . . wherein the automotive electronic control unit remains



                                                 67
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 68 of 87 PageID #: 4940




in hardwired communication with the Controller Area Network and the Flexray network,” and “the

[first/second] interface including a [first/second] data link layer component” and “a [first/second]

network layer component” elements of the ’036 patent.

                                         COUNT IV
                     (Declaration of Non-Infringement of the ’765 Patent)

   45. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

through 22 of these Counterclaims as though fully set forth herein.

   46. Stragent claims to be the owner and assignee of all rights, title and interest in and under the

’765 patent.

   47. Stragent has accused BMW NA of infringing the ’765 patent and has created a substantial,

immediate and real controversy between the parties as to the non-infringement of these patents.

   48. BMW NA does not infringe and has not infringed the ’765 patent through its use, sale,

and/or offers to sell in the United States and/or importing into the United States any product. It is

Stragent’s burden to show infringement. See Medtronic, Inc. v. Mirowski Family Ventures, LLC,

571 U.S. 191, 194 (2014).

   49. However, Stragent cannot meet its burden to show that any BMW NA product includes at

least the “an automotive electronic control unit comprising a hardware and instructions for,”

“identifying information associated with a message received utilizing a [CAN] protocol associated

with a [CAN],” “in the event the storage resource is not available and the threshold associated with

the storage resource request has not been reached, issuing another storage resource request,”

“sharing the information in less than one second . . . wherein the automotive electronic control unit

remains in hardwired communication with the Controller Area Network and the Flexray network,”

“the [first/second] interface including a [first/second] data link layer component,” and “a

[first/second] network layer component” elements of the ’036 patent.



                                                 68
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 69 of 87 PageID #: 4941




                                          COUNT V
                         (Declaration of Invalidity of the ’477 Patent)

   50. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

through 49 of these Counterclaims as though fully set forth herein.

   51. The claims of the ’477 patent are invalid for failure to comply with one or more provisions

of the patent laws of the United States, including but not limited to 35 U.S.C. §§ 101, 102, 103

and/or 112.

   52. For example, the claims of the ’477 patent are invalid as obvious for at least the reasons

explained in the following petition for inter partes review, which is hereby incorporated by

reference: IPR2021-00417, Paper No. 1.

   53. Additionally, the claims of the ’477 patent lack and adequate written description. For

example, the “memory manager” limitations (which are recited in each independent claim) lack

written description support because that limitation is not described in the specification of the ’477

patent.

   54. Similarly, the ’477 patent lacks written description support for the specific network

configurations it claims. For example, the ’477 patent requires an ECU that interfaces with CAN,

FlexRay, and LIN (or CAN, FlexRay, LIN, and MOST) and data exchange between two of those

networks. Although the ’477 patent says that “multiple” ECUs may be connected through bus

systems “such as” FlexRay, CAN, LIN, and MOST (among other different wired and wireless

networks), the ’477 patent does not describe a single embodiment that includes any particular

network type or combination of network types, let alone the combinations described in the claims.

“[O]ne cannot disclose a forest in the original application, and then later pick a tree out of the

forest and say here is my invention. In order to satisfy the written description requirement, the

blaze marks directing the skilled artisan to that tree must be in the originally filed



                                                 69
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 70 of 87 PageID #: 4942




disclosure.” Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326-27 (Fed. Cir. 2000)

(citing In re Ruschig, 379 F.2d 990 (CCPA 1967) (“[i]t is an old custom in the woods to mark

trails by making blaze marks on the trees. It is of no help in finding a trail or in finding one's way

through the woods where the trails have disappeared—or have not yet been made, which is more

like the case here—to be confronted simply by a large number of unmarked trees. We are looking

for blaze marks which single out particular trees. We see none.”); see also Gen. Hosp. Corp. v.

Sienna Biopharmaceuticals, Inc., 888 F.3d 1368, 1372 (Fed. Cir. 2018) (“As we stated in Purdue

Pharma, ‘one cannot disclose a forest in the original application, and then pick a tree out of the

forest and say here is my invention.’”) (citing Purdue, 230 F.3d at 1326.).

   55. BMW NA will serve detailed contentions regarding invalidity of the ’477 patent after

receiving detailed contentions from Stragent regarding how BMW NA’s products allegedly

infringe the claims of the asserted patents in accordance with the Court’s standard scheduling order

for patent cases. BMW NA reserves the right to supplement its invalidity contentions as discovery

progresses.

                                           COUNT VI
                          (Declaration of Invalidity of the ’790 Patent)

   56. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

through 55 of these Counterclaims as though fully set forth herein.

   57. The claims of the ’790 patent are invalid for failure to comply with one or more provisions

of the patent laws of the United States, including but not limited to 35 U.S.C. §§ 101, 102, 103

and/or 112.

   58. For example, the claims of the ’790 patent are invalid as obvious for at least the reasons

explained in the following petition for inter partes review, which is hereby incorporated by

reference: IPR2021-00418, Paper No. 1.



                                                 70
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 71 of 87 PageID #: 4943




   59. Additionally, the claims of the ’790 patent lack and adequate written description. For

example, the ’790 patent lacks written description support for the specific network configurations

it claims. For example, the ’790 patent requires interfaces for and data exchanges between CAN

and FlexRay networks. Although the ’790 patent says that “multiple” ECUs may be connected

through bus systems “such as” FlexRay, CAN, LIN, and MOST (among other different wired and

wireless networks), the ’790 patent does not describe a single embodiment that includes any

particular network type or combination of network types, let alone the combinations described in

the claims. “[O]ne cannot disclose a forest in the original application, and then later pick a tree

out of the forest and say here is my invention. In order to satisfy the written description

requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed

disclosure.” Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326-27 (Fed. Cir. 2000)

(citing In re Ruschig, 379 F.2d 990 (CCPA 1967) (“[i]t is an old custom in the woods to mark

trails by making blaze marks on the trees. It is of no help in finding a trail or in finding one's way

through the woods where the trails have disappeared—or have not yet been made, which is more

like the case here—to be confronted simply by a large number of unmarked trees. We are looking

for blaze marks which single out particular trees. We see none.”); see also Gen. Hosp. Corp. v.

Sienna Biopharmaceuticals, Inc., 888 F.3d 1368, 1372 (Fed. Cir. 2018) (“As we stated in Purdue

Pharma, ‘one cannot disclose a forest in the original application, and then pick a tree out of the

forest and say here is my invention.’”) (citing Purdue, 230 F.3d at 1326.).

   60. BMW NA will serve detailed contentions regarding invalidity of the ’790 patent after

receiving detailed contentions from Stragent regarding how BMW NA’s products allegedly

infringe the claims of the asserted patents in accordance with the Court’s standard scheduling order

for patent cases. BMW NA reserves the right to supplement its invalidity contentions as discovery




                                                  71
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 72 of 87 PageID #: 4944




progresses.

                                          COUNT VII
                          (Declaration of Invalidity of the ’036 Patent)

   61. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

through 60 of these Counterclaims as though fully set forth herein.

   62. The claims of the ’036 patent are invalid for failure to comply with one or more provisions

of the patent laws of the United States, including but not limited to 35 U.S.C. §§ 101, 102, 103

and/or 112.

   63. For example, the claims of the ’036 patent are invalid as obvious for at least the reasons

explained in the following petitions for inter partes review, which are hereby incorporated by

reference: IPR2021-00425, Paper No. 1; IPR2021-00426, Paper No. 1; IPR2021-00427, Paper No.

1; IPR2021-00726, Paper No. 1; IPR2021-00727, Paper No. 1; IPR2021-00728, Paper No. 1.

   64. Additionally, the claims of the ’036 patent lack and adequate written description. For

example, the ’036 patent lacks written description support for the specific network configurations

it claims. For example, the ’036 patent requires interfaces for and data exchanges between CAN

and FlexRay networks. Although the ’036 patent says that “multiple” ECUs may be connected

through bus systems “such as” FlexRay, CAN, LIN, and MOST (among other different wired and

wireless networks), the ’790 patent does not describe a single embodiment that includes any

particular network type or combination of network types, let alone the combinations described in

the claims. “[O]ne cannot disclose a forest in the original application, and then later pick a tree

out of the forest and say here is my invention. In order to satisfy the written description

requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed

disclosure.” Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326-27 (Fed. Cir. 2000)

(citing In re Ruschig, 379 F.2d 990 (CCPA 1967) (“[i]t is an old custom in the woods to mark



                                                  72
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 73 of 87 PageID #: 4945




trails by making blaze marks on the trees. It is of no help in finding a trail or in finding one's way

through the woods where the trails have disappeared—or have not yet been made, which is more

like the case here—to be confronted simply by a large number of unmarked trees. We are looking

for blaze marks which single out particular trees. We see none.”); see also Gen. Hosp. Corp. v.

Sienna Biopharmaceuticals, Inc., 888 F.3d 1368, 1372 (Fed. Cir. 2018) (“As we stated in Purdue

Pharma, ‘one cannot disclose a forest in the original application, and then pick a tree out of the

forest and say here is my invention.’”) (citing Purdue, 230 F.3d at 1326.).

   65. BMW NA will serve detailed contentions regarding invalidity of the ’036 patent after

receiving detailed contentions from Stragent regarding how BMW NA’s products allegedly

infringe the claims of the asserted patents in accordance with the Court’s standard scheduling order

for patent cases. BMW NA reserves the right to supplement its invalidity contentions as discovery

progresses.

                                          COUNT VIII
                          (Declaration of Invalidity of the ’765 Patent)

   66. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

through 65 of these Counterclaims as though fully set forth herein.

   67. The claims of the ’765 patent are invalid for failure to comply with one or more provisions

of the patent laws of the United States, including but not limited to 35 U.S.C. §§ 101, 102, 103

and/or 112.

   68. For example, the claims of the ’765 patent are invalid as obvious for at least the reasons

explained in the following petitions for inter partes review, which are hereby incorporated by

reference: IPR2021-00419, Paper No. 1.

   69. Additionally, the claims of the ’765 patent lack and adequate written description. For

example, the ’765 patent lacks written description support for the specific network configurations



                                                 73
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 74 of 87 PageID #: 4946




it claims. For example, the ’765 patent requires interfaces for and data exchanges between CAN

and FlexRay networks. Although the ’765 patent says that “multiple” ECUs may be connected

through bus systems “such as” FlexRay, CAN, LIN, and MOST (among other different wired and

wireless networks), the ’765 patent does not describe a single embodiment that includes any

particular network type or combination of network types, let alone the combinations described in

the claims. “[O]ne cannot disclose a forest in the original application, and then later pick a tree

out of the forest and say here is my invention. In order to satisfy the written description

requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed

disclosure.” Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326-27 (Fed. Cir. 2000)

(citing In re Ruschig, 379 F.2d 990 (CCPA 1967) (“[i]t is an old custom in the woods to mark

trails by making blaze marks on the trees. It is of no help in finding a trail or in finding one's way

through the woods where the trails have disappeared—or have not yet been made, which is more

like the case here—to be confronted simply by a large number of unmarked trees. We are looking

for blaze marks which single out particular trees. We see none.”); see also Gen. Hosp. Corp. v.

Sienna Biopharmaceuticals, Inc., 888 F.3d 1368, 1372 (Fed. Cir. 2018) (“As we stated in Purdue

Pharma, ‘one cannot disclose a forest in the original application, and then pick a tree out of the

forest and say here is my invention.’”) (citing Purdue, 230 F.3d at 1326.).

   70. BMW NA will serve detailed contentions regarding invalidity of the ’765 patent after

receiving detailed contentions from Stragent regarding how BMW NA’s products allegedly

infringe the claims of the asserted patents in accordance with the Court’s standard scheduling order

for patent cases. BMW NA reserves the right to supplement its invalidity contentions as discovery

progresses.




                                                  74
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 75 of 87 PageID #: 4947




                                         COUNT IX
                      (Declaration of Unenforceability of the ’477 Patent)

     71. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

through 70 of these Counterclaims as though fully set forth herein.

     72. The ’477 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry

and Patrick Caldwell. See, e.g., D.I. 12, Ex. U at 162-163 (Applicant’s Remarks Made in an

Amendment), 171-73 (Jan. 25, 2019 Transmittal Letter). Messrs. Fortenberry and Caldwell

intentionally and knowingly failed to disclose material information during the prosecution of the

’477 patent in violation of their duty of candor to the Patent Office. Had Messrs. Fortenberry and

Caldwell or Stragent disclosed this information, the ’477 patent would not have issued. Messrs.

Fortenberry and Caldwell also continued to prosecute the ’477 patent even though they knew

related patents were held invalid.

     73. For example, during prosecution of the ’477 patent Mr. Caldwell admitted that “related

patents” (i.e., the ’705 and ’843 patents) were the subject of litigation in Stragent II. However,

again, Mr. Caldwell omitted that BMW served invalidity contentions on June 22, 2017 (see

Stragent II, D.I. 96), 16 and thus Messrs. Fortenberry and Caldwell never submitted the invalidity

contentions or informed the Examiner whether the art in the contentions had been previously

disclosed (without identifying the disclosed art or when it was allegedly disclosed by Stragent).



16
  As discussed, Messrs. Caldwell and Fortenberry explicitly referenced these contentions in
prior communications with the Patent Office in relation to Stragent’s other patents, and thus they
knew about the contentions and their materiality to the ’477 patent. See D.I. 12, Ex. S at 77-78
(Dec. 27, 2016 Transmittal Letter); 106-107 (Feb. 27, 2017 Transmittal Letter); 132-133 (May 2,
2018 Transmittal Letter). Indeed, these contentions show that elements of the claims of the ’705
and ’843 patents are invalid, and as shown by Mr. Fortenberry’s filing a terminal disclaimer to
the ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’477 patent contained
substantially the same subject matter as the invalid ’705 and ’843 patents. At a minimum,
Stragent and Messrs. Caldwell and Fortenberry knew that the invalidity contentions were
material and knew that they had an obligation to disclose them to the Examiner.

                                               75
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 76 of 87 PageID #: 4948




D.I. 12, Ex. U at 171-72 (Jan. 25, 2019 Transmittal Letter). As discussed above, the invalidity

contentions themselves included detailed claim charts and explanations of the invalidity of the

’705 and ’843 patents, which the Examiner would have found material to the patentability of the

substantially similar claims of the ’477 patent. Messrs. Fortenberry and Caldwell and Stragent

had a duty to also disclose the substance of the invalidity contentions themselves, as the invalidity

arguments and detailed claim charts set forth were clearly material to patentability. See, e.g.,

M.P.E.P. § 2001.06.(c). And, again, as shown by Mr. Fortenberry’s filing a terminal disclaimer to

the ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’477 patent contained

substantially the same subject matter as the invalid ’705 and ’843 patents.

   74. Additionally, although Mr. Caldwell mentioned in a transmittal letter that the ’843 and

’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-00676, 2017-

00677, 2017-01502, 2017-01503, 2017-01504, 2017-01519, 2017-01520, 2017-01521, and 2017-

01522), stated that Stragent had submitted the references from those IPRs, and said that the IPRs

Mr. Caldwell identified had “received final written decisions rendering all challenged claims

unpatentable,” (D.I. 12, Ex. U at 172-173), Mr. Caldwell did not disclose this information until

January 25, 2019. Importantly, Mr. Caldwell omitted that all claims of the ’843 and ’705 patents

had been invalidated; instead misleading the Examiner by stating that “all challenged claims” had

been found unpatentable. D.I. 12, Ex. U at 172 (emphasis added). Moreover, this disclosure was

almost two months after the latest final written decisions in the IPRs, more than six months after

the earliest final written decisions in the IPRs, and only three days before the Examiner issued a

Notice of Allowance. Mr. Caldwell also failed to properly disclose the IPRs in a list as required

by PTO rules. This omission is clear from the face of the ’477 patent, which does not list any of

these IPRs. This approach to identifying the IPR was taken with the intent to deceive the patent




                                                 76
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 77 of 87 PageID #: 4949




office. See 37 C.F.R. § 1.98(a)(1); M.P.E.P. § 609.04(a)(I) (9th ed. Rev. 10.2019, June 2020); 37

C.F.R. § 1.97(i) (non-compliant disclosures are not considered); Leviton Mfg. Co. v. Shanghai

Meihao Elec., Inc., 613 F. Supp. 2d 670, 702 (D. Md. 2009), vacated on other grounds by sub

nom. Leviton Mfg. Co. v. Universal Sec. Instruments, Inc., 606 F.3d 1353, 1357, 1362 (Fed. Cir.

2010).

   75. And even though they knew that the PTAB held the closely related claims invalid before

they even filed this application, Messrs. Fortenberry and Caldwell continued to prosecute, and

ultimately allowed these patentably indistinct claims to issue, in violation of 37 C.F.R.

§ 42.73(d)(3).

   76. These failures are clear and convincing evidence that Messrs. Fortenberry and Caldwell

(1) misrepresented or omitted information material to patentability and (2) did so with specific

intent to mislead or deceive the PTO, rendering the ’477 patent unenforceable. This conduct not

only renders the ’477 patent unenforceable, it impacts Stragent’s patent portfolio as a whole. See

Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                                         COUNT X
                     (Declaration of Unenforceability of the ’790 Patent)

   77. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

through 76 of these Counterclaims as though fully set forth herein.

   78. The ’790 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry.

See, e.g., D.I. 12, Ex. T at 161-162 (June 16, 2018 Transmittal Letter).          Mr. Fortenberry

intentionally and knowingly failed to disclose material information during the prosecution of the

’790 patent in violation of his duty of candor to the Patent Office. Had Mr. Fortenberry or Stragent

disclosed this information, the ’790 patent would not have issued. Mr. Fortenberry also continued

to prosecute the ’790 patent even though it knew related patents were held invalid.



                                                77
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 78 of 87 PageID #: 4950




   79. For example, during prosecution of the ’790 patent, Mr. Fortenberry never disclosed that

the related ’705 and ’843 patents were the subject of litigation in Stragent II, and thus never

submitted the invalidity contentions or informed the Examiner whether the art in the contentions

had been previously disclosed (without identifying what the disclosed art was or when it was

allegedly disclosed by Stragent). As discussed above, the invalidity contentions themselves

included detailed claim charts and explanations of the invalidity of the ’705 and ’843 patents,

which the Examiner would have found material to the patentability of the substantially similar

claims of the ’790 patent. Indeed, these contentions show that elements of the claims of the ’705

and ’843 patents are invalid, and as shown by Mr. Fortenberry’s filing a terminal disclaimer to the

’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’790 patent contained

substantially the same subject matter as the invalid ’705 and ’843 patents. Moreover, Mr.

Fortenberry indicated to the Examiner that “no invalidity contentions [had] been provided in such

litigation” during prosecution of Stragent’s other patents, see, e.g., D.I. 12, Ex. S at 79, 107. These

facts show that Mr. Fortenberry knew the invalidity contentions themselves were material. Indeed,

at a minimum, Mr. Fortenberry had a duty to also disclose the invalidity contentions themselves,

as the invalidity arguments and detailed claim charts set forth therein were clearly material to

patentability. Stragent and Mr. Fortenberry knew that the invalidity contentions were material and

knew that they had an obligation to disclose them to the Examiner.               See, e.g., M.P.E.P.

§ 2001.06.(c). And, again, as shown by Mr. Fortenberry’s filing a terminal disclaimer to the ’705

and ’843 patents, Mr. Fortenberry knew and conceded that the ’790 patent contained substantially

the same subject matter as the invalid ’705 and ’843 patents.

   80. Additionally, although Mr. Fortenberry mentioned in a transmittal letter that the ’843 and

’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-00676, and 2017-




                                                  78
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 79 of 87 PageID #: 4951




00677), stated that Stragent was submitting the references from those IPRs, and said that the IPRs

Mr. Fortenberry identified had “received final written decisions rendering all challenged claims

unpatentable,” (D.I. 12, Ex. T at 161-162), Mr. Fortenberry disclosed this information after the

Examiner issued a Notice of Allowance on June 15, 2018 (D.I. 12, Ex. T at 135-136). Mr.

Fortenberry failed to disclose the IPRs in a list as required by PTO rules. This omission is clear

from the face of the ’790 patent, which does not list any of these IPRs. This approach to identifying

the IPRs was taken with the intent to deceive the Patent Office. See 37 C.F.R. § 1.98(a)(1);

M.P.E.P. § 609.04(a)(I) (9th ed. Rev. 10.2019, June 2020); 37 C.F.R. § 1.97(i) (non-compliant

disclosures are not considered); Leviton Mfg. Co. v. Shanghai Meihao Elec., Inc., 613 F. Supp. 2d

670, 702 (D. Md. 2009), vacated on other grounds by sub nom. Leviton Mfg. Co. v. Universal Sec.

Instruments, Inc., 606 F.3d 1353, 1357, 1362 (Fed. Cir. 2010).

   81. Moreover, Mr. Fortenberry never identified during prosecution of the ’790 patent that the

’843 and ’705 patents were subject to IPR Nos. 2017-01502, 2017-01503, 2017-01504, 2017-

01519, 2017-01520, 2017-01521, and 2017-01522; and Mr. Fortenberry never submitted the

institution decisions from these IPRs or any other IPRs involving the ’843 and ’705 patents, which

all issued in 2017, prior to the ’790 patent’s issuance on July 24, 2018. And though Mr.

Fortenberry knew that the PTAB held the closely related claims invalid, Mr. Fortenberry allowed

the ’790 patent to issue, in violation of 37 C.F.R. § 42.73(d)(3).

   82. These failures are clear and convincing evidence that Mr. Fortenberry (1) misrepresented

or omitted information material to patentability and (2) did so with specific intent to mislead or

deceive the PTO, rendering the ’790 patent unenforceable. This conduct not only renders the ’790

patent unenforceable, it impacts Stragent’s patent portfolio as a whole. See Therasense, Inc. v.

Becton, Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).




                                                 79
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 80 of 87 PageID #: 4952




                                         COUNT XI
                      (Declaration of Unenforceability of the ’036 Patent)

     83. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

through 82 of these Counterclaims as though fully set forth herein.

     84. The ’036 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry

and Patrick Caldwell. See, e.g., D.I. 12, Ex. S at 78-79 (Jan. 12, 2017 Transmittal Letter); 106-07

(Feb. 27, 2017 Transmittal Letter); 131-33 (May 2, 2018 Transmittal Letter). Messrs. Fortenberry

and Caldwell intentionally and knowingly failed to disclose material information during the

prosecution of the ’036 patent in violation of their duty of candor to the Patent Office. Had Messrs.

Fortenberry and Caldwell or Stragent disclosed this information, the ’036 patent would not have

issued. Messrs. Fortenberry and Caldwell also continued to prosecute the ’036 patent even though

they knew related patents were held invalid. 17

     85. For example, during prosecution of the ’036 patent, Mr. Fortenberry admitted that “related

patents” (i.e., the ’705 and ’843 patents) were the subject of litigation in Stragent II. However,

again, Mr. Fortenberry expressly stated twice that “[n]o invalidity contentions [had] been provided

in such litigation.” D.I. 12, Ex. S at 78-79 (Jan. 12, 2017 Transmittal Letter) & 106-07 (Feb. 27,

2017 Transmittal Letter). And while Mr. Caldwell later retracted that statement, he did not submit

the invalidity contentions themselves, claiming only that the art cited within the invalidity

contentions had been previously disclosed (without identifying what the disclosed art was or when



17
  This is not the first time Mr. Caldwell, working as Stragent’s prosecution counsel, has
withheld material information from the Patent Office in pursuit of claims to asserted against
BMW. In a 2011 case Stragent filed against BMW and Mercedes (E.D. Tex. Case No. 6:11-cv-
278), Mr. Caldwell withheld material litigation information during a reexamination of its
asserted patent and prosecution of related applications. See Case No. 6:11-cv-278, D.I. 380
(BMW’s Motion for Leave to Amend), D.I. 380-13 (April 16, 2013 Letter from L. Lavenue to P.
Caldwell). Mr. Caldwell’s pattern of behavior further evidences bad faith and an intent to
deceive.


                                                  80
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 81 of 87 PageID #: 4953




it was disclosed by Stragent). Id. at 132 (May 2, 2018 Transmittal Letter). As discussed above,

the invalidity contentions themselves included detailed claim charts and explanations of the

invalidity of the ’705 and ’843 patents, which the Examiner would have found material to the

patentability of the substantially similar claims of the ’036 patent. Indeed, these contentions show

that elements of the claims of the ’705 and ’843 patents are invalid, and as shown by Mr.

Fortenberry’s filing a terminal disclaimer to the ’705 and ’843 patents, Mr. Fortenberry knew and

conceded that the ’036 patent contained substantially the same subject matter as the invalid ’705

and ’843 patents. Moreover, Mr. Fortenberry indicated that “no invalidity contentions [had] been

provided in such litigation,” D.I. 12, Ex. S at 79, 107, and Mr. Caldwell felt the need to correct

this assertion, id. at 132. These facts shows that Messrs. Fortenberry and Caldwell knew the

invalidity contentions themselves were material. Indeed, at a minimum, Stragent and Messrs.

Fortenberry and Caldwell had a duty to disclose the invalidity contentions themselves, as the

invalidity arguments and detailed claim charts set forth therein were clearly material to

patentability. Stragent and Messrs. Fortenberry and Caldwell knew that the invalidity contentions

were material and knew that they had an obligation to disclose them to the Examiner. See, e.g.,

M.P.E.P. § 2001.06.(c). And, again, as shown by Mr. Fortenberry’s filing a terminal disclaimer to

the ’705 and ’843 patents, Mr. Fortenberry knew and conceded that the ’036 patent contained

substantially the same subject matter as the invalid ’705 and ’843 patents.

   86. Additionally, although Messrs. Fortenberry and Caldwell mentioned in transmittal letters

that the ’843 and ’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-

00676, 2017-00677, 2017-01502, 2017-01503, 2017-01504, 2017-01519, 2017-01520, 2017-

01521, and 2017-01522) and stated that Stragent was submitting the references from those IPRs

(D.I. 12, Ex. S at 79, 107, 132), Messrs. Fortenberry and Caldwell failed to properly disclose the




                                                81
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 82 of 87 PageID #: 4954




IPRs in a list as required by PTO rules. This omission is clear from the face of the ’036 patent,

which does not list any of these IPRs. This approach to identifying the IPRs was taken with the

intent to deceive the Patent Office. See 37 C.F.R. § 1.98(a)(1); M.P.E.P. § 609.04(a)(I) (9th ed.

Rev. 10.2019, June 2020); 37 C.F.R. § 1.97(i) (non-compliant disclosures are not considered);

Leviton Mfg. Co. v. Shanghai Meihao Elec., Inc., 613 F. Supp. 2d 670, 702 (D. Md. 2009), vacated

on other grounds by sub nom. Leviton Mfg. Co. v. Universal Sec. Instruments, Inc., 606 F.3d 1353,

1357, 1362 (Fed. Cir. 2010).

   87. Moreover, Messrs. Fortenberry and Caldwell never submitted the institution decisions

from the IPRs they did identify, despite the fact that those institution decisions all issued in 2017,

prior to the ’036 patent’s issuance on June 19, 2018. Indeed, Messrs. Fortenberry and Caldwell

even failed to notify the Examiner that on June 13 and 14, 2018, prior to the ’036 patent’s issuance

on June 19, 2018, the PTAB issued final written decisions finding claims of the ’705 and ’843

patents invalid. And though they knew that the PTAB held the closely related claims invalid,

Messrs. Fortenberry and Caldwell allowed the patent to issue, in violation of 37 C.F.R.

§ 42.73(d)(3).

   88. These failures are clear and convincing evidence that Messrs. Fortenberry and Caldwell

(1) misrepresented or omitted information material to patentability and (2) did so with specific

intent to mislead or deceive the PTO, rendering the ’036 patent unenforceable. This conduct not

only renders the ’036 patent unenforceable, it impacts Stragent’s patent portfolio as a whole. See

Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                                         COUNT XII
                      (Declaration of Unenforceability of the ’765 Patent)

   89. BMW NA restates and incorporates by reference each of the allegations of paragraphs 1

through 88 of these Counterclaims as though fully set forth herein.



                                                 82
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 83 of 87 PageID #: 4955




   90. The ’765 patent was prosecuted by Stragent’s prosecution counsel, Thomas D. Fortenberry.

See, e.g., D.I. 12, Ex. Q at 29-30 (Dec. 27, 2016 Transmittal Letter), 111-112 (Feb. 27, 2017

Transmittal Letter). Mr. Fortenberry intentionally and knowingly failed to disclose material

information during the prosecution of the ’765 patent in violation of his duty of candor to the

Patent Office. Had Mr. Fortenberry or Stragent disclosed this information, the ’765 patent would

not have issued.

   91. For example, during prosecution of the ’765 patent, Mr. Fortenberry admitted that “related

patents” (i.e., the ’705 and ’843 patents) were the subject of litigation in Stragent II, but Mr.

Fortenberry expressly stated twice that “[n]o invalidity contentions” were provided in such

litigation. D.I. 12, Ex. Q at 29-30 (Dec. 27, 2016 Transmittal Letter) & 111-112 (Feb. 27, 2017

Transmittal Letter). Yet, invalidity contentions were served on Stragent on June 22, 2017 (see

Stragent II, D.I. 96), weeks before the ’765 patent issued on July 11, 2017. Notwithstanding,

neither Stragent nor Mr. Fortenberry provided these contentions to the Examiner. These invalidity

contentions included claim charts detailing the invalidity of the ’705 and ’843 patents, which the

Examiner would have found material to the patentability of the ’765 patent. Indeed, these

contentions show that elements of the claims of the ’705 and ’843 patents are invalid, and as shown

by Mr. Fortenberry’s filing a terminal disclaimer to the ’705 and ’843 patents, Mr. Fortenberry

knew and conceded that the ’765 patent contained substantially the same subject matter as the

invalid ’705 and ’843 patents. Moreover, Mr. Fortenberry specifically mentioned to the Examiner

that “no invalidity contentions [had] been provided in such litigation.” D.I. 12, Ex. Q at 30, 112.

These facts show that, at a minimum, Mr. Fortenberry and Stragent knew invalidity contentions to

be material, and knew that he had an obligation to disclose such contentions if/when they were

provided. Stragent and Mr. Fortenberry knew that the invalidity contentions were material and




                                                83
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 84 of 87 PageID #: 4956




knew that they had an obligation to disclose them to the Examiner.             See, e.g., M.P.E.P.

§ 2001.06.(c) (providing that “the existence of such litigation and any other material information

arising therefrom must be brought to the attention of the examiner” and noting that an example of

“such material information is any assertion that is made during litigation and/or trial proceeding

which is contradictory to assertions made to the examiner” and information that may arise in

“pleadings, admissions, discovery including interrogatories, depositions, and other documents and

testimony.”).

   92. Additionally, although Mr. Fortenberry mentioned in transmittal letters that the ’843 and

’705 patents were subject to certain IPRs (Nos. 2017-00457, 2017-00458, 2017-00676, and 2017-

00677) and stated that Stragent was submitting the references from those IPRs (D.I. 12, Ex. Q at

30, 112), Mr. Fortenberry failed to disclose these IPRs in a list as required by PTO rules. As such,

the file history of the ’765 patent contains no indication that the Examiner focused on the IPRs,

which is confirmed by the fact that the IPR decisions are not listed on the face of the ’765 patent.

See 37 C.F.R. § 1.98(a)(1); M.P.E.P. § 609.04(a)(I) (9th ed. Rev. 10.2019, June 2020) (explaining

the requirement for a separate list of references); 37 C.F.R. § 1.97(i) (non-compliant disclosures

are not considered); Leviton Mfg. Co. v. Shanghai Meihao Elec., Inc., 613 F. Supp. 2d 670, 702

(D. Md. 2009) (recognizing that examiners rely on Information Disclosure Statement lists, not

accompanying memoranda, when determining what to review), vacated on other grounds by sub

nom. Leviton Mfg. Co. v. Universal Sec. Instruments, Inc., 606 F.3d 1353, 1357, 1362 (Fed. Cir.

2010). In other words, Mr. Fortenberry knowingly failed to disclose the actual IPRs directed at

the ’843 patent and ’705 patent to the Examiner during prosecution of the ’765 patent. And, again,

as shown by Mr. Fortenberry’s filing a terminal disclaimer to the ’705 and ’843 patents, Mr.

Fortenberry knew and conceded that the ’765 patent contained substantially the same subject




                                                84
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 85 of 87 PageID #: 4957




matter as the invalid ’705 and ’843 patents.

   93. Moreover, Mr. Fortenberry never submitted the institution decisions from the IPRs he did

identify, despite the fact that those institution decisions issued on June 16, 2017, almost a month

before the ’765 patent issued on July 11, 2017. And Mr. Fortenberry failed entirely to disclose the

additional seven IPRs that were filed on June 6, 2017 (IPR2017-01502, IPR2017-01503, IPR2017-

01504, IPR2017-01519, IPR2017-01520, IPR2017-01521, IPR2017-01522), despite having over

a month to do so before the ’765 patent issued on July 11, 2017.

   94. These failures are clear and convincing evidence that Mr. Fortenberry (1) misrepresented

or omitted information material to patentability; and (2) did so with specific intent to mislead or

deceive the PTO, rendering the ’765 patent unenforceable. This not only renders the ’765 patent

unenforceable, it impacts Stragent’s patent portfolio as a whole. See Therasense, Inc. v. Becton,

Dickinson and Co., 649 F.3d 1276, 1288-89 (Fed. Cir. 2011).

                                    PRAYER FOR RELIEF

         WHEREFORE, BMW NA respectfully requests entry of judgment as follows:

   1. That the Court dismiss Stragent’s Complaint with prejudice;

   2. That the Court find and declare, and enter judgment, in favor of BMW NA and against

Stragent that BMW NA has not infringed U.S. Patent No. 10,248,477;

   3. That the Court find and declare, and enter judgment, in favor of BMW NA and against

Stragent that BMW NA has not infringed U.S. Patent No. 10,031,790;

   4. That the Court find and declare, and enter judgment, in favor of BMW NA and against

Stragent that BMW NA has not infringed U.S. Patent No. 10,002,036;

   5. That the Court find and declare, and enter judgment, in favor of BMW NA and against

Stragent that BMW NA has not infringed U.S. Patent No. 9,705,765;




                                                85
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 86 of 87 PageID #: 4958




   6. That the Court find and declare, and enter judgment, in favor of BMW NA and against

Stragent that U.S. Patent No. 10,248,477 is invalid;

   7. That the Court find and declare, and enter judgment, in favor of BMW NA and against

Stragent that U.S. Patent No. 10,031,790 is invalid;

   8. That the Court find and declare, and enter judgment, in favor of BMW NA and against

Stragent that U.S. Patent No. 10,002,036 is invalid;

   9. That the Court find and declare, and enter judgment, in favor of BMW NA and against

Stragent that U.S. Patent No. 9,705,765 is invalid;

   10. That the Court find and declare, and enter judgment, in favor of BMW NA and against

Stragent that U.S. Patent No. 10,248,477 is unenforceable;

   11. That the Court find and declare, and enter judgment, in favor of BMW NA and against

Stragent that U.S. Patent No. 10,031,790 is unenforceable;

   12. That the Court find and declare, and enter judgment, in favor of BMW NA and against

Stragent that U.S. Patent No. 10,002,036 is unenforceable;

   13. That the Court find and declare, and enter judgment, in favor of BMW NA and against

Stragent that U.S. Patent No. 9,705,765 is unenforceable;

   14. That this case be declared “exceptional” under 35 U.S.C. § 285 and that BMW NA be

awarded its attorneys’ fees, expenses, and costs incurred in this action;

   15. That Stragent be ordered to pay all costs associated with this action; and

   16. That the Court grant to BMW NA such other and further relief as may be deemed just and

appropriate.

                                 DEMAND FOR JURY TRIAL

       BMW NA, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury




                                                 86
Case 1:20-cv-00510-LPS Document 44 Filed 05/13/21 Page 87 of 87 PageID #: 4959




of any issues so triable by right.

                                       Respectfully submitted,

                                           /s/ Nathan R. Hoeschen
                                           Karen E. Keller (No. 4489)
 OF COUNSEL:                               David M. Fry (No. 5486)
 Lionel M. Lavenue                         Nathan R. Hoeschen (No. 6232)
 FINNEGAN, HENDERSON, FARABOW,             SHAW KELLER LLP
  GARRETT & DUNNER LLP                     I.M. Pei Building
 1875 Explorer Street, Suite 800           1105 North Market Street, 12th Floor
 Reston, VA 20190                          Wilmington, DE 19801
 (571) 203-2700                            (302) 298-0700
                                           kkeller@shawkeller.com
 R. Benjamin Cassady                       dfry@shawkeller.com
 FINNEGAN, HENDERSON, FARABOW,             nhoeschen@shawkeller.com
  GARRETT & DUNNER LLP                     Attorneys for Defendants
 901 New York Avenue, NW
 Washington, DC 20001-4413
 (202) 408-4000

 Dated: May 13, 2021




                                      87
